Exhibit 10.2

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

CHT GCI PARTNERS I, LLC

THE INTERESTS OF THE MEMBERS ISSUED UNDER THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE
OR THE DISTRICT OF COLUMBIA. NO RESALE OR TRANSFER OF AN INTEREST BY A MEMBER IS
PERMITTED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND ANY VIOLATION OF SUCH
PROVISIONS COULD EXPOSE THE SELLING OR TRANSFERRING MEMBER AND THE COMPANY TO
LIABILITY.

Dated as of August 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1   

1.1

 

Definitions

     1   

1.2

 

General Interpretive Principles

     14   

ARTICLE 2 THE COMPANY AND ITS BUSINESS

     15   

2.1

 

Company Name

     15   

2.2

 

Term

     15   

2.3

 

Filing of Certificate and Amendments

     15   

2.4

 

Business; Scope of Members’ Authority

     16   

2.5

 

Principal Office; Registered Agent

     16   

2.6

 

Authorized Persons

     16   

2.7

 

Representations by Members

     16   

2.8

 

Organization Expenses

     17   

2.9

 

Securities Laws Restrictions

     17   

ARTICLE 3 MANAGEMENT OF COMPANY BUSINESS

     17   

3.1

 

Appointment of Managing Member

     17   

3.2

 

Duties of Managing Member

     17   

3.3

 

Bank Accounts

     18   

3.4

 

Reimbursement for Costs and Expenses

     18   

3.5

 

Major Decisions

     18   

3.6

 

Facilities Manager

     19   

3.7

 

Future Development Opportunities

     19   

ARTICLE 4 RIGHTS AND DUTIES OF MEMBERS

     20   

4.1

 

Members Shall Not Have Power to Bind Company

     20   

4.2

 

Other Activities of the Members.

     20   

4.3

 

Indemnification

     20   

4.4

 

Dealing with Members

     22   

4.5

 

Use of Company Assets

     22   

4.6

 

Designation of Tax Matters Member

     22   

4.7

 

OFAC; Not Foreign Person; Not Prohibited Person

     22   

ARTICLE 5 BOOKS AND RECORDS; REPORTS

     23   

5.1

 

Books and Records

     23   

5.2

 

Availability of Books and Records; Return of Books and Records

     23   

5.3

 

Reports and Statements

     23   

5.4

 

Accounting Expenses

     24   

5.5

 

Budgets

     24   

ARTICLE 6 CAPITAL CONTRIBUTIONS, LOANS AND LIABILITIES

     25   

6.1

 

Initial Capital Contributions of the Members

     25   

6.2

 

GCI Excess Equity Amount

     25   

 

i



--------------------------------------------------------------------------------

6.3

  Capital Calls      25   

6.4

  Reimbursements      26   

6.5

  Remedies for Failure to Fund Capital Contributions      26   

6.6

  Capital of the Company      27   

6.7

  Limited Liability of Members      27   

6.8

  Refinancing      28    ARTICLE 7 CAPITAL ACCOUNTS, PROFITS AND LOSSES AND
ALLOCATIONS      28   

7.1

  Capital Accounts      28   

7.2

  General Allocation Rules      29   

7.3

  Special Allocations      30   

7.4

  Income Tax Elections      33   

7.5

  Income Tax Allocations      33   

7.6

  Transfers During Fiscal Year      34   

7.7

  Election to be Taxed as Association      34   

7.8

  Assignees Treated as Members      34    ARTICLE 8 DISTRIBUTIONS OF NET
OPERATING CASH FLOW AND CAPITAL PROCEEDS      34   

8.1

  Distributions of Net Operating Cash Flow      34   

8.2

  Distribution of Capital Proceeds      35   

8.3

  Distribution Calculations      35   

8.4

  Repayment of Member Loans, Reconciliation Amounts and Other Payments      36
  

8.5

  Liquidation      36   

8.6

  GCI Excess Equity Amount      36    ARTICLE 9      36    DISPOSITION OF
INTERESTS   

9.1

  Limitations on Assignments of Interests by Members      36   

9.2

  Assignment Binding on Company      37   

9.3

  Substituted Members      37   

9.4

  Acceptance of Prior Acts      38   

9.5

  Permitted Transfers      38    ARTICLE 10 DISSOLUTION OF THE COMPANY; WINDING
UP AND DISTRIBUTION OF ASSETS      39   

10.1

  Dissolution      39   

10.2

  Winding Up      40   

10.3

  Distribution of Assets      40    ARTICLE 11 AMENDMENTS      41   

11.1

  Amendments      41   

11.2

  Additional Members      41   

11.3

  Documentation      41   

 

ii



--------------------------------------------------------------------------------

ARTICLE 12 BUY-SELL; RIGHT OF FIRST OFFER      41   

12.1

  Buy Sell      41   

12.2

  Right of First Offer      42   

12.3

  Closing.      43   

12.4

  Release from Guaranties      45   

12.5

  Enforcement      45   

12.6

  Refinancing      45    ARTICLE 13 MISCELLANEOUS      45   

13.1

  Further Assurances      45   

13.2

  Notices      46   

13.3

  Headings and Captions      47   

13.4

  Variance of Pronouns      47   

13.5

  Counterparts      47   

13.6

  Governing Law; Litigation, Jurisdiction and Waiver of Jury Trial      48   

13.7

  Arbitration      48   

13.8

  Partition      50   

13.9

  Invalidity      50   

13.10

  Successors and Assigns      50   

13.11

  Entire Agreement      50   

13.12

  Waivers      51   

13.13

  No Brokers      51   

13.14

  Confidentiality      51   

13.15

  No Third Party Beneficiaries      51   

13.16

  Power of Attorney      51   

13.17

  Invalidity      52   

13.18

  Construction of Documents      52   

 

Schedule 1.1

     List of Facilities

Schedule 3.5

     Major Decisions

Schedule 3.7

     Future Development Opportunities; Definition of Operating Margin

Schedule 6.1

     Initial Capital Contributions; Percentage Interests of the Members

Exhibit A

     Annual Budget

Exhibit B

     Indemnification and Contribution Agreement

 

iii



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of CHT GCI PARTNERS I, LLC, a Delaware limited liability company (the “Company”)
is entered into effective as of August 31, 2012 (the “Effective Date”), by and
among CHT WINDSOR MANOR AL HOLDING, LLC, a Delaware limited liability company
(“CHT”), and GCI DEVELOPMENT, LLC, an Iowa limited liability company (“GCI”).

RECITALS

WHEREAS, the Company was formed by GCI, as the sole member, pursuant to a
Limited Liability Company Agreement dated as of July 25, 2012 (the “Original
Agreement”) by filing a Certificate of Formation with the Secretary of State of
the State of Delaware on July 25, 2012.

WHEREAS, pursuant to, and as set forth in, the Transfer Agreement (as
hereinafter defined), (i) CHT has acquired seventy-five percent (75%) of the
limited liability company interests in the Company, and (ii) the Company has
acquired certain assets of the Facilities listed on Schedule 1.1 of this
Agreement.

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Original Agreement to (i) reflect, among other things, the admission of CHT
as a member, (ii) set forth and agree upon their respective rights, duties and
responsibilities with respect to the management and affairs of the Company, and
(iii) to memorialize certain other agreements between them with respect to the
Company and their interests therein.

NOW, THEREFORE, in order to carry out their intent as expressed above and in
consideration of the mutual agreements hereinafter contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend and restate the Original Agreement in its
entirety as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below, which meanings shall be applicable equally to the
singular and plural of the terms defined:

“AAA” shall have the meaning set forth in Section 13.7(a).

“Acceptance Notice” shall have the meaning set forth in Section 12.2(a).

“Act” shall mean the Delaware Limited Liability Company Act (6 Del. C. §18-101
et seq.), as amended from time to time.

“Adjusted Basis” shall mean the basis for determining gain or loss for federal
income tax purposes from the sale or other disposition of property, as defined
in Section 1011 of the Code.

 

1



--------------------------------------------------------------------------------

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(a) Credit to such Capital Account any amounts which such Member is obligated to
restore or is deemed to be obligated to restore pursuant to Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and

(b) Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4) (reasonably expected adjustments for depletion
allowances), 1.704-1(b)(2)(ii)(d)(5) (certain other reasonably expected
allocations of loss or deduction), and 1.704-1(b)(2)(ii)(d)(6) (reasonably
expected distributions) of the Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

“Affiliate” means a Person, which controls, is controlled by, or is under common
control with another Person. For the purposes of this definition, “control”
means the power to direct the management and policies of a Person, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interest, by contract or otherwise; and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing. A Person shall not
be deemed to be under common “control” with another Person solely based on the
fact that one or more Person(s) serve as a director of both Persons.

“Affiliate Guaranties” or “Affiliate Guaranty” means a customary indemnity or
carve-out guaranty, (or guaranties) or similar limited recourse undertakings
(that may spring into full recourse in certain limited carve-out events) made by
CHT Guarantor and/or GCI Guarantor for the benefit of a Lender relating to a
Refinancing (including, without limitation, with respect to each Facility (a) a
recourse liabilities guaranty made by CHT Guarantor and GCI Guarantor for the
benefit of the Lender, dated as of the date hereof; and (b) an environmental
and/or ERISA indemnity agreement, as applicable, made by CHT Guarantor, GCI
Guarantor and the applicable Facility Entity and Operating Lessee for the
benefit of Lender, dated as of the date hereof) or under any future refinancing
approved by all the Members pursuant to Section 3.5 of this Agreement.

“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement of the Company, as it may hereafter be amended or modified from time
to time.

“Annual Budget” shall have the meaning set forth in the Management Agreement/ or
means the budget with respect to the Facilities approved by the Members as of
the Effective Date and each year thereafter in accordance with Section 5.5.

“Appointed Arbitrator” shall have the meaning set forth in Section 13.7(b).

“Arbitration Notice” shall have the meaning set forth in Section 13.7(b).

“Arbitration Proceeding” shall have the meaning set forth in Section 13.7(a).

 

2



--------------------------------------------------------------------------------

“Assignee” shall mean a Person to whom an Interest has been transferred in
accordance with this Agreement and who has not been admitted as a Member.

“Bankruptcy” shall mean, with respect to the affected party, (a) the entry of an
order for relief under the Bankruptcy Code, (b) the admission by such party of
its inability to pay its debts as they mature, (c) the making by it of an
assignment for the benefit of creditors, (d) the filing by it of a petition in
bankruptcy or a petition for relief under the Bankruptcy Code or any other
applicable federal or state bankruptcy or insolvency statute or any similar law,
(e) the application by such party for the appointment of a receiver for the
assets of such party, (f) the filing of an involuntary Bankruptcy petition
against it that is not dismissed for 60 or more days, or (g) the imposition of a
judicial or statutory lien on all or a substantial part of its assets. With
respect to a Member, this definition of Bankruptcy supersedes the definition of
Bankruptcy set forth in Sections 18-101(1) and 18-304 of the Act.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time.

“Business Day” shall mean any day other than (a) a Saturday or Sunday and (b) a
day on which federally insured depositary institutions in the State of New York
are authorized or obligated by law, governmental decree or executive order to be
closed.

“Buy-Sell Notice” shall have the meaning set forth in Section 12.1(a).

“Buy-Sell Price” shall have the meaning set forth in Section 12.1(a).

“Capital Account” when used in respect of any Member shall mean the Capital
Account maintained for such Member in accordance with Section 7.1, as said
Capital Account may be increased or decreased from time to time pursuant to the
terms of Section 7.1.

“Capital Call” shall mean any written notice given to the Members pursuant to
Article 6, in accordance with the requirements of Section 13.2, requesting a
Capital Contribution that is required to be made by the Members pursuant to said
Article 6.

“Capital Contribution” when used with respect to any Member, shall mean (i) the
initial Capital Contribution of such Member as set forth on Schedule 6.1
attached hereto, and (ii) any additional capital contributed to the Company by
such Member (and, for clarification, shall not include any consideration paid by
a Member to another Member for its Interest).

“Capital Proceeds” shall mean funds of the Company arising from a Capital
Transaction, net of the actual costs incurred by the Company with third parties
in consummating the Capital Transaction.

“Capital Transaction” shall mean any of the following: (a) a sale, exchange,
transfer, assignment or other disposition of all or a portion of a direct or
indirect interest (i.e., equity in a Subsidiary) in any Company Asset other than
(i) tangible personal property that is not sold or transferred in connection
with the sale or transfer of real property or (ii) a leasehold interest in real
property that is otherwise sold or transferred in the ordinary course of
business; (b) any condemnation or deeding in lieu of condemnation of all or a
portion of any Company

 

3



--------------------------------------------------------------------------------

Asset used for restoration of the Facility; (c) any financing or refinancing of
any Company Asset; (d) the receipt of proceeds due to any fire or other casualty
to any Company Asset; and (e) any other transaction involving a Company Asset,
the proceeds of which, in accordance with GAAP, are considered to be capital in
nature. For purposes of distributions under Section 8.2, net proceeds from a
Capital Transaction shall only include those distributions to be made to the
Members under this Agreement after any third party payments relating to the
Capital Transaction have been made.

“Carrying Value” shall mean, with respect to any asset, the Adjusted Basis of
the asset, except as follows:

(a) the initial Carrying Value of an asset contributed by a Member to the
Company shall be the gross fair market value of the asset, as determined and
agreed upon by the Members at the time the asset is contributed;

(b) The Carrying Values of the Company’s assets shall be adjusted to equal their
respective gross fair market values, as determined by the Managing Member as of
the following times: (i) the acquisition of an additional interest in the
Company by any new or existing Assignee or Member in exchange for more than a de
minimis Capital Contribution; (ii) the distribution by the Company to a Member
or an Assignee of more than a de minimis amount of property as consideration for
all or part of a Member’s Interest or an Assignee’s economic rights; and
(iii) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); but adjustments pursuant to clauses (i) and
(ii) above shall be made only if the Managing Member reasonably determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

(c) The Carrying Value of an asset of the Company distributed to a Member shall
be adjusted to equal the gross fair market value of the asset on the date of
distribution as determined by the Managing Member; and

(d) The Carrying Values of the Company’s assets shall be increased (or
decreased) to reflect any adjustments to the Adjusted Basis of those assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
those adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-l(b)(2)(iv)(m); but the Carrying Values
shall not be adjusted pursuant to this clause (d) to the extent the Managing
Member determines that an adjustment pursuant to clause (b) above is necessary
or appropriate in connection with a transaction that would otherwise result in
an adjustment pursuant to this clause (d).

If the Carrying Value of an asset is determined or adjusted pursuant to clauses
(a), (b) or (d), such Carrying Value shall thereafter be adjusted by the
Depreciation taken into account with respect to the asset for purposes of
computing Profit and Loss.

“Certificate of Formation” shall mean the Certificate of Formation of the
Company filed with the Secretary of State of the State of Delaware on July 25,
2012, as the same may hereafter be amended and/or restated from time to time.

 

4



--------------------------------------------------------------------------------

“CHT” shall have the meaning set forth in the preamble of this Agreement, and
shall include any of its assignees or transferees to the extent permitted in
this Agreement, but only so long as any such Person continues in its capacity as
a Member in the Company.

“CHT Guarantor” shall mean CHT REIT or another Affiliate of CHT acceptable to
the Lender.

“CHT Operating Partnership” means CHT Partners, LP, a Delaware limited
partnership.

“CHT Person” shall mean CHT or an Affiliate of CHT.

“CHT Recourse Claim” shall mean a Claim made under an Affiliate Guaranty to the
extent resulting from gross negligence, willful misconduct or fraud of CHT or
any Affiliate of CHT.

“CHT REIT” shall mean CNL Healthcare Trust, Inc., a Maryland corporation.

“Claim” shall mean any claim or demand for payment made by a Lender to a CHT
Guarantor or GCI Guarantor under any of the Affiliate Guaranties.

“Closing Date” shall have the meaning set forth in Section 12.3(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any corresponding provision(s) of succeeding law.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Company Assets” shall mean all right, title and interest of the Company in and
to all or any portion of the assets of the Company and any property acquired in
exchange therefor or in connection therewith.

“Company Minimum Gain” shall have the same meaning as the term “partnership
minimum gain” set forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the
Regulations.

“Company Year” shall mean a twelve (12) month period starting on the first day
of the month immediately following the month in which the Effective Date occurs
or each anniversary thereof and ending on the day immediately preceding the
following twelve (12) month period.

“Confidential Information” shall have the meaning set forth in Section 13.14.

“Contributing Member” shall have the meaning set forth in Section 6.5.

“Costs” shall have the meaning set forth in Section 4.3(a).

“CPI” shall have the meaning set forth for such term in a Management Agreement.

 

5



--------------------------------------------------------------------------------

“Depreciation” shall mean, for each Fiscal Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year, except that if the Carrying Value of
an asset differs from its Adjusted Basis at the beginning of the Fiscal Year,
Depreciation shall be an amount which bears the same ratio to the beginning
Carrying Value as the federal income tax depreciation, amortization or other
cost recovery deduction for the Fiscal Year bears to such beginning Adjusted
Basis; but if the Adjusted Basis of an asset at the beginning of a Fiscal Year
is zero, Depreciation shall be determined with reference to the beginning
Carrying Value using any reasonable method selected by the Tax Matters Member.

“Effective Date” shall have the meaning set forth in the Preamble.

“11% Cumulative Return” means, (i) for CHT, as of any date, the amount, if any,
that would be required to be distributed on such date so that the aggregate
distributions to CHT pursuant to Section 8.1(a), Section 8.1(c), Section 8.2(a)
and Section 8.2(c) provide a cumulative, annually compounded return of 11% per
annum on CHT’s Capital Contributions to the Company, and (ii) for GCI, as of any
date, the amount, if any, that would be required to be distributed on such date
so that the aggregate distributions to GCI pursuant to Section 8.1(b),
Section 8.1(c), Section 8.2(b) and Section 8.2(c) provide a cumulative, annually
compounded return of 11% per annum on GCI’s Capital Contributions to the
Company. Such amount will be calculated on the basis of the actual number of
days elapsed from and including the date on which each Capital Contribution is
accepted by the Company to and including the dates that distributions
constituting a return of such Capital Contributions were made.

“EO13224” shall have the meaning set forth in Section 4.7.

“Facilities” shall mean, collectively, the assisted living facilities listed on
Schedule 1.1

“Facility” shall mean each assisted living facility listed on Schedule 1.1 and
shall include all real property, including, without limitation, the Improvements
and related personal property comprising each such Facility and owned by a
Facility Entity.

“Facility Documents” shall mean, with respect to a particular Facility, (a) a
Management Agreement, (b) the Manager Pooling Agreement, (c) an Operating Lease
and (d) all other agreements relating to the Facility.

“Facility Entities” shall mean, collectively, every Subsidiary which owns a fee
interests in a Facility.

“Facility Entity” shall mean each Subsidiary which owns the fee interest in a
Facility, including, without limitation, any Subsidiary formed by the Company
pursuant to this Agreement or the Transfer Agreement for the purpose of
acquiring, owning, developing, financing, constructing, operating and/or selling
a Facility.

“Facility Manager” shall mean Provision Living, LLC, a Missouri limited
liability company, or any successor manager under a Management Agreement.

 

6



--------------------------------------------------------------------------------

“FFE Reserve” shall have the meaning set forth in the Management Agreements.

“Financing” shall mean the new mortgage indebtedness secured by the Facilities,
issued on or about the Effective Date, as evidenced by the Loan Agreement and
certain additional loan documents made by the respective Facility Entities and
Operating Lessees of the Facilities with respect to the Financing as of the date
hereof. The Financing is sometimes referred to herein as the “Refinancing.”

“Fiscal Year” shall mean the fiscal year of this Company, which shall be the
calendar year; provided that the first Fiscal Year of the Term shall commence on
the Effective Date and shall end on the last day of the calendar year in which
the Effective Date occurs and the last Fiscal Year of the Term shall end on the
last day of the Term and shall commence on the first day of the calendar year in
which such last day occurs.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“GCI” shall have the meaning set forth in the preamble of this Agreement, and
shall include any of its assignees or transferees to the extent permitted in
this Agreement, but only so long as any such Person continues in its capacity as
a Member in the Company.

“GCI Contributed Assets” shall mean certain assets of the Facilities contributed
by GCI to the Company pursuant to, and as set forth in, the Transfer Agreement.

“GCI Excess Equity Amount” shall mean the amount by which the value of the GCI
Contributed Assets as set forth in Schedule R-H of the Transfer Agreement, less
any closing prorations and less GCI’s 25% of Shared Expenses (as defined in the
Transfer Agreement) for the Pool One Closing (as defined in the Transfer
Agreement) exceeds GCI’s Capital Account credit as set forth in Section 6.1(b).

“GCI Guarantor” shall mean Green Companies or another Affiliate of GCI
acceptable to the Lender.

“GCI Person” shall mean GCI or an Affiliate of GCI.

“GCI Recourse Claim” shall mean a Claim made under an Affiliate Guaranty to the
extent resulting from the gross negligence, willful misconduct or fraud of a GCI
Guarantor or any Affiliate of a GCI Guarantor.

“Green Companies” shall mean Green Companies, Inc., an Iowa corporation.

“Improvements” shall mean all structures and buildings located on the
Properties.

“Independent Accountant” shall mean an accounting firm jointly agreed upon by
the Members. The Members hereby acknowledge that they shall give preference to
one of the following accounting firms as the Independent Accountant: Ernst &
Young, PricewaterhouseCoopers, KPMG, or Deloitte Touche.

 

7



--------------------------------------------------------------------------------

“Indemnified Person” shall have the meaning set forth in Section 4.3(a).

“Initial Arbitrator” shall have the meaning set forth in Section 13.7(b).

“Interest” shall mean the entire limited liability company interest of a Member
in the Company at any particular time, including, without limitation, the right
of such Member to any and all benefits to which a Member may be entitled as
provided in this Agreement, together with the obligations of such Member to
comply with all the terms and provisions of this Agreement. For purposes of
clarity, the Interest of CHT shall include CHT’s rights and obligations as
Managing Member hereunder.

“Internal Rate of Return” shall mean, the internal rate of return calculated by
using a “XIRR” function using exact dates for all contributions and
disbursements made by or to the Members. Any payments received from a
Non-Contributing Member to repay a Member Loan shall not be included in the
internal rate of return calculation.

“IRS” shall mean the Internal Revenue Service and any successor agency or entity
thereto.

“Lender” shall mean KeyBank, National Association, a national banking
association, or the lender under any future refinancing.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, lien
(statutory or other), pledge, hypothecation, assignment, preference, priority,
security interest, or any other encumbrance or charge on or affecting real or
personal property, or any portion thereof, or any interest therein (including,
without limitation, any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease having a similar economic effect to any of
the foregoing, the filing of any financing statement or other similar instrument
under the UCC or any comparable law of any jurisdiction, domestic or foreign,
and mechanics’, materialmen’s and any other similar lien or encumbrance).

“Liquidity Event” means any merger, reorganization, business combination, share
exchange, acquisition by any Person or related group of Persons of beneficial
ownership of all or substantially all of the equity shares of a Member in one or
more related transactions, or other similar transaction involving a Member
pursuant to which Member’s stockholders receive for their equity shares, as full
or partial consideration, cash, listed or non-listed equity securities or
combination thereof, or a sale of all or substantially all of the assets of a
Member.

“Loan Agreement” shall mean that certain loan agreement, dated as of the date
hereof, among the Facility Entities, Operating Lessees and the Lender, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Loan Documents” shall mean the documents evidencing the Financing, and any
future refinancing thereof.

“Major Decisions” shall have the meaning set forth in Section 3.5.

 

8



--------------------------------------------------------------------------------

“Management Agreement” shall mean with respect to each Facility, a Management
Services Agreement among the Facility Manager and the applicable Operating
Lessee, each such Management Agreement having been executed or to be executed in
connection with the management of a Facility, as it may hereafter be amended or
modified from time to time.

“Manager Pooling Agreement” shall mean that certain Pooling Agreement by and
among all of the Operating Lessees and the Facility Manager for the pooled
management of the Facilities, dated as of the Effective Date, as it may
hereafter be amended or modified from time to time.

“Managing Member” shall mean CHT.

“Mandatory Capital Contribution” shall have the meaning set forth in
Section 6.3.

“Material Contract” shall mean any contract, lease, license or other agreement
pursuant to which either: (a) the Company is obligated to pay or expend more
than $50,000 in any Fiscal Year or (b) a Member or an Affiliate of a Member is a
party.

“Member” shall mean each of CHT (in its capacity as Managing Member and
otherwise) and GCI, and any Substituted Member who is admitted as a member of
the Company after the Effective Date.

“Member Loan” shall have the meaning set forth in Section 6.5.

“Member Loan Rate” shall mean five percent (5%) per annum, compounded annually.

“Member Minimum Gain” shall mean the amount, with respect to each Member
Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Debt” shall have the same meaning as the term “partner
nonrecourse debt” set forth in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” shall have the same meaning as “partner
nonrecourse deductions” set forth in Regulations Section 1.704-2(i)(1) and (2).
The amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt for a Fiscal Year equals the excess, if any, of the net increase, if any,
in the amount of Member Minimum Gain attributable to such Member Nonrecourse
Debt during that Fiscal Year over the aggregate amount of any distributions
during that Fiscal Year to the Member that bears the economic risk of loss for
such Member Nonrecourse Debt to the extent such distributions are from the
proceeds of such Member Nonrecourse Debt and are allocable to an increase in
Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
according to the provisions of Regulations Section 1.704-2(i)(2).

 

9



--------------------------------------------------------------------------------

“Net Operating Cash Flow” for any month or Fiscal Year, shall mean the excess,
if any, of (a) the sum of (i) the amount of all cash receipts of the Company
during such month or Fiscal Year from whatever source plus (ii) any working
capital or any reserves in the form of cash of the Company existing at the start
of such month or Fiscal Year less (b) the sum of (i) all cash amounts paid or
payable (without duplication) in that period on account of any expense incurred
in connection with the Company’s business plus (ii) any cash reserves the
Managing Member determines may be required for the working capital, capital
expenditures and future needs of the Company or any Facility Entity. Net
Operating Cash Flow shall exclude Capital Proceeds.

“Non-Contributing Member” shall have the meaning set forth in Section 6.5.

“Non-Discretionary Items” shall mean (i) real estate taxes, (ii) insurance
premiums, (iii) regular payments of debt service and any reserve amounts due
under the Refinancing or any future refinancing thereof (but excluding the
principal amount of such indebtedness at the maturity date of such Refinancing,
as the same may be accelerated), (iv) amounts necessary to pay judgments or
liens against (a) the Company, (b) any of the Company Assets, (c) any of the
Subsidiaries or (d) any Subsidiary’s assets (including, without limitation, the
Properties), and which, in each case, have been finally adjudicated, (v) any
amounts required to be withheld pursuant to Section 1446 of the Code (or similar
provisions of state or local law), (vi) amounts currently due and payable, or to
become due and payable within thirty (30) days, under any leases, service
contracts or other agreements or contractual obligations (to the extent not
entered into in violation of this Agreement) to which the Company or any of the
Subsidiaries is a party or obligor, whether or not the same are categorized for
accounting purposes as ordinary operating expenses or capital improvements, and
(vii) other amounts that are required to be paid in the event of an emergency.

“Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(1). The amount of Nonrecourse Deductions for a Fiscal Year
equals the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during that Fiscal Year over the aggregate amount of any
distributions during that Fiscal Year of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain, determined according
to the provisions of Section 1.704-2(c) of the Regulations.

“Nonrecourse Liability” shall have the meaning set forth in Sections
1.704-2(b)(3) and 1.752-1(a)(2) of the Regulations.

“Non-Transferor Member” shall have the meaning set forth in Section 12.2(a).

“Objection Notice” shall have the meaning set forth in Section 13.7(b).

“OFAC” shall have the meaning set forth in Section 4.7.

“Offer Amount” shall have the meaning set forth in Section 12.1(a).

“Offeree” shall have the meaning set forth in Section 12.1(a).

“Offeror” shall have the meaning set forth in Section 12.1(a).

 

10



--------------------------------------------------------------------------------

“Operating Lease” shall mean, with respect to each Facility, that certain Lease
Agreement by and between a Facility Entity and an Operating Lessee.

“Operating Lessee” shall mean each of the following Subsidiaries of the Company:
Vinton IA Assisted Living Tenant, LLC; Webster City IA Assisted Living Tenant,
LLC and Nevada IA Assisted Living Tenant, LLC.

“Operating Lessees” shall mean Vinton IA Assisted Living Tenant, LLC; Webster
City IA Assisted Living Tenant, LLC and Nevada IA Assisted Living Tenant, LLC,
collectively.

“Organizational Document” shall mean, with respect to any Person: (a) in the
case of a corporation, such Person’s certificate of incorporation and by-laws,
and any shareholder agreement, voting trust or similar arrangement applicable to
any of such Person’s authorized shares of capital stock; (b) in the case of a
partnership, such Person’s certificate of limited partnership, partnership
agreement, voting trusts, statement of qualification or similar arrangements
applicable to any of its partnership interests; (c) in the case of a limited
liability company, such Person’s certificate of formation or articles of
organization, limited liability company operating agreement or other document
affecting the rights of holders of limited liability company interests; or
(d) in the case of any other legal entity, such Person’s organizational
documents and all other documents affecting the rights of holders of equity
interests in such Person.

“Partially Adjusted Capital Account” shall mean, with respect to any Member for
any Fiscal Year, the Capital Account balance of such Member at the beginning of
such period, adjusted as set forth in the definition of Capital Account for all
contributions and distributions during such period and all special allocations
pursuant to Section 7.3 with respect to such period but before giving effect to
any allocation with respect to such period pursuant to Section 7.2.

“Percentage Interest” shall mean, with respect to any Member, the percentage
interest listed for each Member in Schedule 6.1, as the same may be adjusted
pursuant to the terms of this Agreement.

“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other legal entity.

“Prohibited Person” shall have the meaning set forth in Section 4.7.

“Profits and Losses” shall mean, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses shall be added to
such taxable income or loss;

 

11



--------------------------------------------------------------------------------

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses, shall be subtracted from such taxable income or loss;

(c) In the event the Carrying Value of any Company Asset is adjusted pursuant to
subparagraph (b) or subparagraph (c) of the definition of Carrying Value herein,
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Profits or Losses;

(d) Gain or loss resulting from any disposition of a Company Asset with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Carrying Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its
Carrying Value;

(e) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the terms of this Agreement; and

(f) Notwithstanding any other provision of this Agreement, any items which are
specially allocated pursuant to Section 7.3 shall not be taken into account in
computing Profits or Losses. In addition, any items which are specially
allocated pursuant to Sections 7.2(a) or 7.2(b) shall not be taken into account
in computing Profits and Losses for purposes of Section 7.2(c).

“Property” shall mean the real property owned by any Facility Entity and upon
which a Facility has been constructed.

“Proposed Budget” shall have the meaning set forth in Section 5.5.

“Purchaser” shall have the meaning set forth in Section 12.3(a).

“Regulations” shall mean the permanent and temporary regulations, and all
amendments, modifications and supplements thereof, from time to time promulgated
by the Department of the Treasury under the Code.

“Rejection Notice” shall have the meaning set forth in Section 12.2(a).

“Reply Notice” shall have the meaning set forth in Section 12.1(b).

“Resident Agreement Documents” means the resident agreements with respect to the
residents of the Facilities approved by the Members as of the Effective Date.

“ROFO Amount” shall have the meaning set forth in Section 12.2(a).

“ROFO Closing Date” shall have the meaning set forth in Section 12.3(a).

 

12



--------------------------------------------------------------------------------

“ROFO Recipient” shall have the meaning set forth in Section 12.3(a).

“Secondary Arbitrator” shall have the meaning set forth in Section 13.7(b).

“Secondary Objection Notice” shall have the meaning set forth in
Section 13.7(b).

“Seller” shall have the meaning set forth in Section 12.3(a).

“Selling Amount” shall have the meaning set forth in Section 12.1(a).

“Subsidiary” shall mean any entity in which the Company holds any ownership
interests, whether directly or indirectly through one or more Persons.

“Substituted Member” shall mean any Person admitted to the Company as a Member
pursuant to the provisions of Section 9.3.

“Target Capital Account” shall mean, with respect to any Member for any Fiscal
Year or other period, an amount (which may be either a positive or negative
balance) equal to (a) the hypothetical distribution (if any) such Member would
receive if all Company Assets, including cash, were sold for cash equal to their
Carrying Values (taking into account any adjustments to Carrying Values for such
period), all Company liabilities were satisfied in cash according to their terms
(limited, with respect to each Nonrecourse Liability of the Company, to the
Carrying Values of the assets securing such liability), and the net proceeds of
such sale to the Company (after satisfaction of said liabilities) were
distributed in full pursuant to Section 10.3 on the last day of such period,
minus (b) the sum of (i) such Member’s share of Company Minimum Gain and Member
Minimum Gain immediately prior to such deemed sale, plus (ii) the amount, if
any, which such Member is obligated to contribute to the capital of the Company
pursuant to the terms of this Agreement as of the last day of such period (but
only to the extent such capital contribution obligation has not been taken into
account in determining such Member’s share of Member Minimum Gain).

“Tax Matters Member” shall mean the Managing Member.

“Term” shall have the meaning set forth in Section 2.2.

“Third Party Costs and Expenses” shall mean, with respect to each Claim made
against a GCI Guarantor or a CHT Guarantor, as applicable, the reasonable third
party costs and expenses actually incurred by a GCI Guarantor or a CHT
Guarantor, as applicable, in connection with such Claim, including, without
limitation, reasonable costs and expenses (including legal fees and expenses) of
settlement discussions, litigation, arbitration, mediation or other proceedings
relating to the Claim.

“Total Capital Contribution” shall mean, with respect to any Member, the Initial
Capital Contributions and all additional Capital Contributions made by such
Member.

“Transfer” shall mean, with respect to a specified interest, any transfer, sale,
pledge, hypothecation, encumbrance, assignment or other disposition of any sort,
voluntary or involuntary, whether by operation of law or otherwise, of all or
any portion of such interest, or any agreement or arrangement to do any of the
foregoing.

 

13



--------------------------------------------------------------------------------

“Transfer Agreement” means that certain Transfer Agreement dated as of
August 31, 2012 between GCI and CHT Operating Partnership, as the same may be
amended.

“Transfer Expenses” mean any customary transaction expenses in connection with a
sale of the Facilities, including, without limitation, brokerage commissions,
transfer taxes, loan prepayment fees and other costs, to the extent the same are
saved in the proposed Transfer between the Members; such expenses to be
reasonably determined by an independent accountant of the Company in a manner
consistent with then customary market practices for properties similar to the
Facilities and to be allocated equitably among the Members in accordance with
their Percentage Interests.

“Transfer Notice” shall have the meaning set forth in Section 12.2(a).

“Transfer Price” shall have the meaning set forth in Section 12.2(a).

“Transfer Price Notice” shall have the meaning set forth in Section 12.2(a).

“Transferor Member” shall have the meaning set forth in Section 12.2(a).

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Delaware, as amended from time to time, or any corresponding provision(s) of
succeeding law.

“Venue” shall have the meaning set forth in Section 13.7(a).

“Vinton Facility” shall mean the Facility known as Windsor Manor of Vinton
described on Schedule 1.1 attached hereto.

“Webster City Facility” shall mean the Facility known as Windsor Manor of
Webster City described on Schedule 1.1 attached hereto.

1.2 General Interpretive Principles.

(a) All references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Agreement unless otherwise specified.

(b) Unless otherwise specified, the words hereof, herein and hereunder and words
of similar import will refer to this Agreement as a whole and not to any
particular provision of this Agreement.

(c) If the context requires, the use of any gender will also refer to any other
gender, and the use of either number will also refer to the other number. The
word including is not exclusive; if exclusion is intended, the word comprising
is used instead. The word or will be construed to mean and/or unless the context
clearly prohibits that construction.

 

14



--------------------------------------------------------------------------------

(d) All terms that are defined by the UCC have the same meanings assigned to
them by the UCC, unless (and to the extent) they are varied by this Agreement.

(e) All accounting terms not specifically defined have the meanings determined
by reference to GAAP.

(f) Unless the context prevents this construction, a reference to a Facility
will be construed to refer to all or any portion of the Facility.

(g) The term mortgage shall mean a mortgage, deed of trust, deed to secure debt
or similar instrument, as applicable, and mortgagee means the secured party
under a mortgage.

(h) The term deemed means conclusively presumed. The absence of a conclusive
presumption does not mean that a particular circumstance does not exist or that
a particular condition is not satisfied; it just means that there is no
conclusive presumption.

(i) The term presumed means presumed subject to rebuttal and the burden of proof
is on the Person seeking to rebut the fact presumed.

(j) All yields and interest rates will be calculated on a the basis of a 360-day
year.

(k) Any consent required by a Member that is described in this Agreement as not
to be unreasonably withheld shall mean that such consent shall not be
unreasonably withheld, conditioned or delayed.

ARTICLE 2

THE COMPANY AND ITS BUSINESS

2.1 Company Name. The business of the Company shall be conducted under the name
of “CHT GCI PARTNERS I, LLC” in the State of Delaware and under such name or
such assumed names as the Managing Member deems necessary or appropriate to
comply with the requirements of any other jurisdiction in which the Company may
be required to qualify.

2.2 Term. The term of the Company shall have commenced on the date of the filing
of the Certificate of Formation with the State of Delaware and shall continue in
full force and effect until it is dissolved and its affairs wound up in
accordance with the terms of this Agreement and the applicable provisions of the
Act. (“Term”).

2.3 Filing of Certificate and Amendments. The Certificate of Formation was filed
with the Secretary of State of the State of Delaware. The Managing Member hereby
agrees to cause the execution and filing of any required amendments to the
Certificate of Formation and shall do all other acts requisite for the
constitution of the Company as a limited liability company pursuant to the laws
of the State of Delaware or any other applicable law.

 

15



--------------------------------------------------------------------------------

2.4 Business; Scope of Members’ Authority.

(a) The Company is formed for the purpose of (i) directly or through
Subsidiaries, engaging in the acquisition, ownership, development, financing,
construction, management and sale of senior living facilities and/or assisted
living facilities throughout the United States, and (ii) transacting any and all
lawful business that is incident, necessary or appropriate to accomplish the
foregoing.

(b) Except as otherwise expressly and specifically provided in this Agreement,
no Member shall have the authority to bind, to act for, or to assume any
obligation or responsibility on behalf of, the Company or any other Member.
Neither the Company nor any Member shall, by virtue of executing this Agreement,
be responsible or liable for any indebtedness or obligation of any other Member
incurred or arising either before or after the Effective Date of this Agreement,
except, as to the Company, as to those joint responsibilities, liabilities,
indebtedness, or obligations expressly assumed by the Company as of the
Effective Date or incurred after the Effective Date pursuant to and as limited
by the terms of this Agreement.

2.5 Principal Office; Registered Agent. The principal office of the Company
shall initially be at the offices of CHT at c/o CNL Healthcare Trust, Inc., 450
South Orange Avenue, Orlando, Florida 32801 or such other place as the Members
may from time to time determine. The registered agent and the registered
address, respectively, of the Company shall be National Registered Agents, Inc.
at c/o National Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover,
Delaware 19904. The Managing Member may elect to change the Company’s registered
agent and the Company’s registered and principal offices by complying with the
relevant requirements of the Act.

2.6 Authorized Persons. The Person who executed, delivered and filed the
Certificate of Formation with the Office of the Delaware Secretary of State is
an authorized person within the meaning of the Act, and upon the filing of the
Certificate of Formation with the Office of the Delaware Secretary of State, his
or her powers as an authorized person ceased. The Managing Member is hereby
designated as an “authorized person” within the meaning of the Act. Any one of
such authorized persons is hereby authorized to execute, deliver and file any
other certificates or documents (and any amendments and/or restatements thereof)
on behalf of the Company. The existence of the Company as a separate legal
entity shall continue until cancellation of the Certificate of Formation as
provided in the Act.

2.7 Representations by Members. Each Member represents, warrants, covenants and
acknowledges that (a) it is a corporation, limited liability company or limited
partnership duly organized or formed and is in good standing in the jurisdiction
in which it has been organized or formed, (b) it has the power and authority to
authorize the execution, delivery and performance of this Agreement, (c) it has
been duly authorized and is otherwise duly qualified to purchase and hold its
Interest and to execute and deliver this Agreement and all other instruments
executed and delivered on behalf of it in connection with the acquisition of its
Interest, (d) the person or persons executing and delivering this Agreement on
behalf of a Member are duly authorized to do so, (e) the consummation of such
transactions will not result in a breach or violation of, or a default under,
its charter or bylaws, if such Member is a corporation, or its certificate of
limited partnership or its partnership agreement, if such Member is a
partnership, or its operating agreement if such Member is a limited liability
company, or any existing agreement by which it

 

16



--------------------------------------------------------------------------------

or any of its assets are bound, and (f) this Agreement is a valid and binding
agreement on the part of such Member enforceable in accordance with its terms
against such Member, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors and general principles of equity.

2.8 Organization Expenses. Each Member shall bear the costs of its own legal
counsel and other professional advisors in connection with the negotiation of
this Agreement. All out-of-pocket expenses that have been incurred by or on
behalf of the Company by a CHT Person or a GCI Person on or prior to the
Effective Date shall be expenses of the Company; provided, that, the Members
acknowledge that certain expenses incurred prior to the Effective Date shall be
governed in accordance with the Transfer Agreement.

2.9 Securities Laws Restrictions. The Interests have not been registered under
the Securities Act of 1933, as amended, or under the securities laws of the
State of Delaware or any other jurisdiction. Consequently, the Interests may not
be sold, Transferred, assigned, pledged, hypothecated or otherwise disposed of,
except in accordance with the provisions of such laws and this Agreement.

ARTICLE 3

MANAGEMENT OF COMPANY BUSINESS

3.1 Appointment of Managing Member. CHT will be the initial Managing Member of
the Company with the rights and responsibilities set forth in this Agreement.
The rights of the Managing Member may not be assigned to any other Person
whether voluntarily or by operation of law. The duties of the Managing Member
may not be delegated to any other Person whether voluntarily or by operation of
law. Nothing in the preceding sentence is intended to prohibit or restrict the
Managing Member from engaging a CHT Person, a GCI Person, facility managers,
accountants, lawyers and other professional and independent service providers
for the purpose of performing services for the Company.

3.2 Duties of Managing Member. Subject to obtaining the unanimous consent of the
Members to all Major Decisions as set forth in Section 3.5, the Managing Member
will have the authority and the duty to manage the Company and implement the
purposes of the Company in accordance with the terms of this Agreement acting in
a prompt and businesslike manner, and exercising such care and skill as a
prudent owner with sophistication and experience in owning, operating and
managing facilities similar to the Facilities would exercise in dealing with its
own facility. The Managing Member will devote such time to the Company and its
business as is reasonably necessary to conduct the operations of the Company and
to carry out the Managing Member’s responsibilities. Subject to Section 3.5, the
Managing Member shall have the following rights and authority to act on behalf
of the Company:

(a) To execute any contracts on behalf of the Company.

 

17



--------------------------------------------------------------------------------

(b) To form Subsidiaries, including, without limitation, the Facility Entities
and Operating Lessees.

(c) To collect revenues generated by the Company and to pay all expenses of the
Company as permitted under this Agreement.

(d) To establish, maintain and draw upon checking, savings and other accounts in
the name of the Company as provided in Section 3.3.

(e) To make any tax elections to be made by the Company.

(f) To use a trade name in the operation of the Company.

(g) To enter into, or cause its Subsidiaries to enter into, all Facility
Documents.

(h) To take all actions reasonably necessary to cause the Facility Manager to
maintain in full force and effect all licenses, permits, approvals and insurance
required for the construction, operation and maintenance of the Facilities.

(i) To take all other actions reasonably necessary to implement the purposes of
the Company.

(j) To do any and all of the foregoing upon such terms and conditions as the
Managing Member in its reasonable discretion determines to be necessary,
desirable or appropriate.

The Managing Member may delegate any of the above responsibilities and
obligations to any other Member of the Company upon reasonable advance notice,
provided that such Member agrees to such delegation.

3.3 Bank Accounts. The Company will maintain separate bank accounts in such
banks as the Managing Member may designate exclusively for the deposit and
disbursement of the funds of the Company. All funds of the Company shall be
promptly deposited in such accounts. The Managing Member from time to time shall
authorize signatories for such accounts.

3.4 Reimbursement for Costs and Expenses. Subject to the terms of the Annual
Budget, the Managing Member will fix the amounts, if any, which the Company will
reimburse each Member for any costs and expenses incurred by such Member on
behalf and for the benefit of the Company; provided, however, that except as
otherwise provided herein or in any separately-executed agreement relating to
the business and operation of the Company, no overhead or general administrative
expenses of any Person other than the Company itself shall be allocated to the
operation of the Company. The Managing Member in its capacity as Managing Member
and not in its capacity as a Member shall not be entitled to any fee or
compensation for performing its duties and obligations under this Agreement.

3.5 Major Decisions. All of the actions listed on Schedule 3.5 (“Major
Decisions”), shall require the written approval of all Members, which approval
shall be in the sole discretion

 

18



--------------------------------------------------------------------------------

of each Member. If a dispute or deadlock arises with respect to a Major
Decision, the Members shall attempt to resolve such dispute during a sixty
(60) day meet, confer and cooling off period (the “Cooling Off Period”), upon
the expiration of which without resolution the Members shall submit the Major
Decision to arbitration in accordance with the provisions of Section 13.7.
Either party may initiate arbitration. Any Member may propose a Major Decision
by sending written notice in accordance with Section 13.2 together with
sufficient information to enable the receiving Member to consider the terms of
the Major Decision being proposed requesting the approval of such Major
Decision; if a Member fails to respond to such request after five (5) Business
Days from receipt of the notice (or such longer time as expressly provided for
in the notice), the proposing Member shall send another written notice
(designated as “Second Notice”) to the other Member and if such Member fails to
respond to such second request after five (5) Business Days from receipt of the
notice (or such longer time as expressly provided for in the notice), such
Member will be deemed to have approved the Major Decision set forth in such
notice. If CHT approves, or is deemed to approve, a Major Decision proposed by
GCI pursuant to this Section 3.5, CHT, in its capacity as Managing Member, shall
be obligated to carry out the action that constitutes such Major Decision.

3.6 Facilities Manager. The Company will engage Provision Living, LLC as the
Facility Manager of the Facilities, pursuant to Management Agreements approved
by the Members. The Facility Manager shall at all times be an “eligible
independent contractor” as such term is defined in the Code. At such time, if
any, as Provision Living, LLC does not qualify as an “eligible independent
contractor” within the meaning of the Code, the Members shall engage a new
Facility Manager.

3.7 Future Development Opportunities. The Members intend to cause the Company to
develop and own additional assisted living facilities (“Windsor Manor
Communities”). So long as the Facility Manager is in good standing with no
uncured defaults under the Management Agreements, the Company will use
commercially reasonable efforts to engage Provision Living, LLC as the Facility
Manager of these future Windsor Manor Communities after the Company acquires the
properties. The Company shall also be obligated to use the services of HR Green
Company, Inc. at its then current standard billing rates for any design,
engineering, architectural or related professional services needed for the
Windsor Manor Communities or for any renovations, remodeling or expansion of any
existing Facility; provided, however, that such rates shall be consistent with
market rates for the applicable area and all agreements contain commercially
reasonable terms. The purchase price for any future Windsor Manor Communities
shall include, but not be limited to, the cost of time (at standard billing
rates) and materials of land acquisition, design, and construction, plus a
twelve percent (12%) research and development fee to be paid to GCI and shall be
memorialized in a separate agreement approved by the Members prior to
commencement of land acquisition activities for a future Windsor Manor
Community. GCI shall be responsible for the research and study related to the
establishment of future Windsor Manor Communities. The decision to proceed with
the development of any future Windsor Manor Community shall be made jointly by
both CHT and GCI. CHT and GCI each agree that neither the Company, GCI, CHT nor
their Affiliates shall have any obligation to develop and own additional
properties in the future, including without limitation, future Windsor Manor
Communities. However, if both CHT and GCI agree that the Company will develop a
new Windsor Manor Community, then GCI will be able to rely on a written
commitment from the Company that the Company will purchase the subject property

 

19



--------------------------------------------------------------------------------

upon achieving eighty percent (80%) occupancy and twenty five percent
(25.0%) operating margin, as defined in Schedule 3.7, for one month.
Notwithstanding anything contained herein to the contrary, it is agreed that GCI
shall have no obligation to develop Windsor Manor Communities exclusively for
the Company and shall be free to develop, build and operate other Windsor Manor
Communities or other assisted living facilities for any other party without
having any obligation to offer such opportunities to the Company or CHT for
development or purchase.

ARTICLE 4

RIGHTS AND DUTIES OF MEMBERS

4.1 Members Shall Not Have Power to Bind Company. Except as set forth in
Section 3.2 in its capacity as Managing Member (if applicable), no Member,
acting solely in its capacity as a Member, shall transact business for the
Company nor shall any Member, acting solely in its capacity as a Member, have
the power or authority to sign, act for or bind the Company.

4.2 Other Activities of the Members.

(a) Each of the Members acknowledges that the Members will continue to pursue
their separate business opportunities outside of the Company and the Facilities.
Each Member is free to pursue all such activities and may engage in or possess
an interest in any other business venture or ventures of any nature and
description and in any vicinity whatsoever, independently or with others,
including, without limitation, the ownership, development, financing, leasing,
operation, management, syndication, brokerage, subdivision or sale of real
property, senior living facilities and related services, and/or assisted living
services and related services, and neither the Company nor any other Member
shall have any rights in and to such independent ventures or to income or
profits derived therefrom.

(b) Each Member may engage or invest in any other activity or venture or possess
any interest therein independently or with others. None of the Members, the
Company or any other Person employed by, related to or in any way affiliated
with any Member or the Company shall have any duty or obligation to disclose or
offer to the Company or the other Members, or obtain for the benefit of the
Company or the other Members, any other activity or venture or interest not made
with respect to the Company or any Facility. None of the Company, the Members,
the creditors of the Company or any other Person having any interest in the
Company shall have any claim, right or cause of action against any Member or any
other Person employed by, related to or in any way affiliated with, any Member
(i) by reason of any direct or indirect investment or other participation,
whether active or passive, in any such activity or venture or interest therein,
or (ii) any right to any such activity or venture or interest therein or the
income or profits derived therefrom.

4.3 Indemnification.

(a) In the event that the Members (including the Managing Member), or any of
their direct or indirect partners, directors, officers, stockholders, members,
employees, incorporators, agents, affiliates or controlling Persons (an
“Indemnified Person”), become

 

20



--------------------------------------------------------------------------------

involved, in any capacity, in any threatened, pending or completed action,
proceeding or investigation, in connection with any matter arising out of or
relating to the Company’s business or affairs, the Company will periodically
reimburse such Indemnified Person for its reasonable legal and other expenses
(including, without limitation, the cost of any investigation and preparation)
incurred in connection therewith, provided that such Indemnified Person shall
promptly repay to the Company the amount of any such reimbursed expenses paid to
it if it shall ultimately be determined that such Indemnified Person is not
entitled to be indemnified by the Company in connection with such action,
proceeding or investigation as provided in the exception contained in the next
succeeding sentence. To the fullest extent permitted by law, the Company also
will defend, indemnify and hold harmless an Indemnified Person against any
losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, proceedings, costs, expenses and disbursements of any kind or
nature whatsoever, including, without limitation, reasonable attorney’s fees and
costs (collectively, “Costs”) to which such an Indemnified Person may become
subject in connection with any matter arising out of or in connection with the
Company’s business or affairs, except to the extent that any such Costs result
solely from the gross negligence, fraud, or willful misconduct of such
Indemnified Person. If for any reason (other than the gross negligence, fraud,
or willful misconduct of such Indemnified Person) the foregoing indemnification
is unavailable to such Indemnified Person, or insufficient to hold it harmless,
then the Company shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Costs in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and such Indemnified Person on the other hand but also the relative
fault of the Company and such Indemnified Person, as well as any relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of the Company under this Section 4.3 shall be in addition to any
liability which the Company may otherwise have to any Indemnified Person and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company and any Indemnified Person. The
reimbursement, indemnity and contribution obligations of the Company under this
Section 4.3 shall be limited to the Company Assets, and no Member shall have any
personal liability on account thereof. The foregoing provisions shall survive
any termination of this Agreement.

(b) To the fullest extent permitted by law, each Member shall defend and
indemnify the Company and the other Members against, and shall hold it and them
harmless from, any Costs as and when incurred by the Company or the other
Members in connection with or resulting from such indemnifying Member’s gross
negligence, fraud, or willful misconduct.

(c) In addition to and not in limitation of any other indemnification
obligations set forth in this Agreement, each Member shall indemnify the other
with respect to: (i) any representations and warranties made in the Loan
Documents by a Member thereunder which are made based upon the knowledge of such
Member thereunder; or (ii) any absolute representations and warranties made in
the Loan Documents by a Member thereunder of which such Member has knowledge to
be incorrect and, in each of the foregoing, (i) and (ii), that (A) are untrue
but not known to the indemnified Member at the closing of the Refinancing to be
untrue, (B) cannot be cured within the cure period allowed in the Loan Documents
with commercially reasonable efforts, and (C) result in an event of default or
other liability to the Member being indemnified. As used in this Section 4.3(c),
the term “knowledge” and “known” shall mean, (x) with respect to GCI, the
current, actual (not constructive, imputed or implied)

 

21



--------------------------------------------------------------------------------

knowledge, after due inquiry, of Steven R. Heyer, Michelle Byard, Mike Daniel
and Scott L. Smith, and (y) with respect to CHT, the current, actual (not
constructive, imputed or implied) knowledge, after due inquiry, of Stephen H.
Mauldin and Joseph T. Johnson.

4.4 Dealing with Members. Subject to compliance with Section 3.5, the fact that
a Member, an Affiliate of a Member, or any officer, director, employee, member,
partner, consultant or agent of a Member or an Affiliate, is directly or
indirectly interested in or connected with any Person employed by the Company to
render or perform a service, or from or to whom the Company may buy or sell any
property or have other business dealings, shall not prohibit a Member from
employing such Person or from dealing with him or it on customary terms and at
competitive rates of compensation, and neither the Company, nor any of the other
Members shall have any right in or to any income or profits derived therefrom by
reason of this Agreement.

4.5 Use of Company Assets. No Member shall make use of the Company Assets or any
other funds or property of the Company, or assign its rights to specific Company
property, other than for the business or benefit of the Company.

4.6 Designation of Tax Matters Member. The Tax Matters Member shall act as the
“tax matters member” of the Company as provided in the regulations pursuant to
Section 6231 of the Code. Each Member hereby approves of such designation and
agrees to execute, certify, acknowledge, deliver, swear to, file and record at
the appropriate public offices such documents as may be deemed necessary or
appropriate to evidence such approval. To the extent and in the manner provided
by applicable Code sections and regulations thereunder, the Tax Matters Member
(a) shall furnish the name, address, profits interest and taxpayer
identification number of each Member to the IRS and each Member shall provide
such information to the Tax Matters Member upon request and (b) shall inform
each Member of administrative or judicial proceedings for the adjustment of
Company items required to be taken into account by a Member for income tax
purposes. Each Member hereby reserves all rights under applicable law,
including, without limitation, the right to retain independent counsel of its
choice at its expense (which counsel shall receive the full cooperation of the
Tax Matters Member).

4.7 OFAC; Not Foreign Person; Not Prohibited Person. No Member is a “foreign
person” within the meaning of Section 1445(f)(3) of the Code. Each Member
represents and warrants that it is not or will not be an entity or person
(a) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (b) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, without limitation, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf), (c) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224, or (d) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses [a] – [c] above are referred to as a “Prohibited
Person”). Each Member represents, warrants and covenants that it will not
(e) knowingly conduct any business, nor engage in any transaction or dealing,
with any Prohibited Person, including, without limitation, knowingly making or
receiving any

 

22



--------------------------------------------------------------------------------

contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person in violation of applicable laws, or knowingly selling or otherwise
Transferring an interest in itself to any Prohibited Person or (f) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in EO13224. The Members agree to deliver (from time to
time) to the Managing Member any such certification or other evidence as may be
reasonably requested by the Managing Member, confirming that (g) no Member is a
Prohibited Person and (h) no Member has knowingly engaged in any business,
transaction or dealings with a Prohibited Person, including, without limitation,
knowingly making or receiving any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person in violation of applicable laws.

ARTICLE 5

BOOKS AND RECORDS; REPORTS

5.1 Books and Records. At all times during the continuance of the Company, the
Managing Member, or such other Member as the Managing Member designates in
accordance with the last sentence of Section 3.2, shall (a) keep or cause to be
kept true and complete books and records, including corporate and governance
documents, of the Company and its Subsidiaries in which shall be entered each
transaction of the Company and its Subsidiaries and (b) maintain and keep in
good order the Organizational Documents of the Company and its Subsidiaries and
monitor corporate housekeeping issues relating to the Company and its
Subsidiaries. Such books and records shall be kept on the basis of the Fiscal
Year in accordance with the accrual method of accounting, and shall reflect all
transactions of the Company in accordance with GAAP.

5.2 Availability of Books and Records; Return of Books and Records. All of the
books and records referred to in Section 4.1 (which shall include an executed
copy of this Agreement, the Certificate of Formation, and any amendments
thereto) shall at all times be maintained at the principal office of the Company
or such other location as the Managing Member shall reasonably approve (which
other location, upon such approval, shall be communicated to all of the
Members), and shall be open to the inspection and examination of the Members or
their representatives during reasonable business hours upon reasonable prior
notice to the Managing Member.

5.3 Reports and Statements. Subject to the terms of Section 3.5, the Managing
Member, or such other Member as the Managing Member designates in accordance
with the last sentence of Section 3.2, shall be responsible for determining the
need for independent accountants, selecting the Company’s independent
accountants, if any, and for preparing or overseeing the Company’s independent
accountants in the preparation of all federal, state and local tax returns
required to be filed. The Managing Member shall, or, in the Managing Member’s
sole discretion, such other Member as the Managing Member designates, shall
cause the accountants to deliver to the Members completed IRS Schedules K-1
promptly upon receipt from the independent accountants. Each Member shall notify
the other Members upon receipt of any notice of tax examination of the Company
by federal, state or local authorities. The Managing Member shall, or in the
Managing Member’s sole discretion, such other Member as the Managing Member
designates shall deliver to the Company: (a) not later than the fifteenth
(15th) day of each month monthly consolidated balance sheets and income
statements for the

 

23



--------------------------------------------------------------------------------

Company prepared in accordance with GAAP; (b) not later than the fifteenth
(15th) day of each month, trial balances for the preceding month and
year-to-date for: (i) the Company and each Subsidiary; (ii) each “Taxable REIT
Subsidiary” (as defined by the Code) owned by the Company or any Subsidiary,
(iii) each entity owned by any “Taxable REIT Subsidiary” that is owned by the
Company or any Subsidiary, and (iv) each of the Facility Entities owned by the
Company or any Subsidiary; (c) not later than fifteen (15) days after the end of
each quarter, information (including detailed depreciation and basis
information) in a format reasonably requested by CHT to be used by CHT, or a
consultant engaged by CHT, to compute the earnings and profits of the Company;
(d) not later than sixty (60) days after the end of each Company Year, annual
consolidated balance sheets and income statements for the Company prepared in
accordance with GAAP; (e) not later than March 20th following the end of each
Company Year, annual audited consolidated financial statements for the Company
prepared in accordance with GAAP, provided, however, that the Managing Member
(or such other Member as the Managing Member designates) shall use its best
efforts to deliver such annual audited consolidated financial statements by
March 15th following the end of each Company Year; and (f) all documentation and
calculations necessary for the Company’s independent accountants to prepare the
Company’s federal tax return and K-1’s on or before June 30th of each year. In
addition to, and not in limitation of the foregoing, the Managing Member shall,
or in the Managing Member’s sole discretion, such other Member as the Managing
Member designates shall have the responsibility to monitor and manage the
Company’s debt compliance, cash management functions and annual independent
audit. The Managing Member shall be responsible for determining, pursuant to and
as required under Section 3.1(a) of each Operating Lease, whether any Excess
Rent (as defined in each Operating Lease) shall be deemed not to accrue or
otherwise be payable as rent under any Operating Lease, which determination
shall be subject to the approval of the other Members.

5.4 Accounting Expenses. All out-of-pocket expenses payable to Persons that are
retained in accordance with the terms of this Agreement in connection with the
keeping of the books and records of the Company and the preparation of audited
or unaudited financial statements and federal, state and local tax and
information returns required to implement the provisions of this Agreement or
required by any governmental authority with jurisdiction over the Company shall
be borne by the Company as an ordinary expense of its business; provided,
however, that any financial or other reporting or responsibility required of the
Company because a Member is an Affiliate of a public company shall be borne by
such Member.

5.5 Budgets. Attached hereto as Exhibit A is the Annual Budget for the current
fiscal year. In each subsequent fiscal year, the Managing Member shall deliver
to the other Members promptly upon receipt from the Facility Manager, a draft
annual operations budget for the next fiscal year for each Facility (the
“Proposed Budgets”). The Proposed Budget shall be considered by the Members and
a final annual operations budget shall be approved based on the Proposed Budget
which shall become an Annual Budget in accordance with the requirements of the
Management Agreement for such Facility. If there is a delay in the finalization
of a new Annual Budget, or if the Proposed Budget is not approved as aforesaid,
the Company shall require the Facility Manager to operate the Facility pursuant
to the Annual Budget for the prior fiscal year for the Facility adjusted by any
increase in the CPI from the prior calendar year. The Managing Member shall use
commercially reasonable efforts to adhere to the Annual Budgets, it is
understood, however, that the Annual Budgets are only projections by the
Managing Member of

 

24



--------------------------------------------------------------------------------

estimated results and that various circumstances such as, but not limited to,
the cost of labor, material, services and supplies, casualty, operation of law,
or economic and market conditions may make achievement of the Annual Budgets
impracticable or not obtainable.

ARTICLE 6

CAPITAL CONTRIBUTIONS, LOANS

AND LIABILITIES

6.1 Initial Capital Contributions of the Members. The initial Capital
Contributions of the Members are set forth on Schedule 6.1 attached to this
Agreement, made as follows:

(a) CHT has contributed Four Million Nine Hundred Forty-Nine Thousand Four
Hundred Twenty-Three and 25/100 Dollars ($4,949,423.25) in cash to the Company,
of which the Company has used (i) Four Million Four Hundred Four Hundred
Forty-Eight Thousand Seven Hundred Fourteen and 71/100 Dollars ($4,448,714.71)
to make a distribution to GCI (the “GCI Excess Equity Amount,” (ii) a portion
of, together with certain proceeds from the Financing, to repay the mortgage
financing that encumbered the Facilities immediately prior to the Financing, and
(iii) a portion of to pay for other closing costs; and

(b) GCI has contributed the GCI Contributed Assets to the Company for which GCI
shall receive a Capital Account credit of One Million Six Hundred Forty-Nine
Thousand Eight Hundred Seven and 75/100 Dollars ($1,649,807.75).

6.2 GCI Excess Equity Amount. The GCI Excess Equity Amount shall be distributed
by the Company to GCI on the Effective Date.

6.3 Capital Calls. Any Member may, at any time or times, request all Members to
make a Capital Contribution upon the giving of a Capital Call, and all Members
hereby agree to make additional Capital Contributions to the Company for the
purpose of curing an event of default or a default which with the passage of
time will ripen into an event of default or will give rise to the exercise of a
remedy by a Lender under the Refinancing or any future refinancing approved by
all the Members pursuant to Section 3.5 of this Agreement (other than the
repayment of the principal amount of the Refinancing or any future refinancing
approved by all the Members pursuant to Section 3.5 of this Agreement at the
maturity of the Refinancing or any future refinancing approved by all the
Members pursuant to Section 3.5 of this Agreement, as the same may be
accelerated), or for the purpose of funding Non-Discretionary Items (such
Capital Contributions, the “Mandatory Capital Contributions”). All additional
Capital Contributions other than the Mandatory Capital Contributions shall be a
Major Decision subject to the mutual agreement of the Members in accordance with
Section 3.5 hereof. Upon a Capital Call, provided such Capital Call is with
respect to a Mandatory Capital Contribution or an additional Capital
Contribution agreed upon by the Members in accordance with Section 3.5, each
Member shall contribute as a Capital Contribution such Member’s pro rata portion
of the aggregate amount specified in the Capital Call based on such Member’s
Percentage Interest set forth on Schedule 6.1 hereto, other than payments for
costs and expenses to be paid by a Member pursuant to Section 4.3(b). The
Capital Calls shall be given no less than ten (10) Business Days in advance of
the date the Capital Contribution specified in such Capital Call is to be made.
The Members acknowledge and agree that funds from Capital Contributions will be
distributed to the Facility Entities and Operating Lessees for the purposes set
forth in this Section 6.3.

 

25



--------------------------------------------------------------------------------

6.4 Reimbursements.

(a) Except as provided in Sections 6.4(b) below, the Company shall reimburse
each GCI Guarantor and CHT Guarantor, as applicable, for (i) all amounts paid by
a GCI Guarantor or CHT Guarantor in respect of a Claim made by a Lender under an
Affiliate Guaranty and (ii) Third Party Costs and Expenses incurred by a GCI
Guarantor or CHT Guarantor in respect of the Claim. The Company shall make such
reimbursement from time to time, within fifteen (15) days after receipt of a
demand from a GCI Guarantor or CHT Guarantor, as applicable, together with
reasonable documentation substantiating the amount of the request. The Managing
Member shall notify the Members of the amount of funds required to pay the
demand from the GCI Guarantor or CHT Guarantor, as applicable, and shall provide
the Members with reasonable documentation substantiating the amount of the
request, and each Member’s required contribution amount. The Members shall fund
the amount called for within ten (10) Business Days after notice is given.

(b) The Company shall have no reimbursement obligation with respect to a GCI
Recourse Claim or CHT Recourse Claim.

(c) Notwithstanding the foregoing, (a) CHT shall reimburse each GCI Guarantor
for one hundred percent (100%) of (i) all amounts paid by a GCI Guarantor in
respect of a CHT Recourse Claim made by a Lender under an Affiliate Guaranty and
(ii) Third Party Costs and Expenses incurred by a GCI Guarantor in respect of a
CHT Recourse Claim and (b) GCI shall reimburse each CHT Guarantor for one
hundred percent (100%) of (i) all amounts paid by a CHT Guarantor in respect of
a GCI Recourse Claim made by a Lender under an Affiliate Guaranty and (ii) Third
Party Costs and Expenses incurred by a CHT Guarantor in respect of a GCI
Recourse Claim. CHT and GCI shall make such reimbursement from time to time,
within ten (10) Business Days after demand from the GCI Guarantor or CHT
Guarantor, as applicable, together with reasonable documentation substantiating
the amount of the request.

6.5 Remedies for Failure to Fund Capital Contributions.

(a) If any Member shall fail to timely make a Capital Contribution required
pursuant to Section 6.3 in the amount and within the time period specified in
the Capital Call notice (such Member is hereinafter referred to as a
“Non-Contributing Member”), the Managing Member shall give written notice in
accordance with the requirements of Section 13.2 of such failure to all other
Members and any other Member or Members may fund all or part of such Capital
Contribution on behalf of such Non-Contributing Member (each such funding Member
is hereinafter referred to as a “Contributing Member”). Any amounts funded by a
Contributing Member on behalf of a Non-Contributing Member shall be made
directly to the Company but shall be treated as (a) a recourse demand loan made
by the Contributing Member to the Non-Contributing Member (the “Member Loan”),
bearing interest at the lower of (i) the rate of return to which the
Contributing Member is entitled pursuant to Section 8.1 at the time such Member
Loan is made, plus the Member Loan Rate, and (ii) the maximum rate permitted by
applicable law, followed by (b) a capital contribution by such Non-Contributing
Member to the Company.

 

26



--------------------------------------------------------------------------------

If and to the extent permitted under the terms of the Loan Documents, the Member
Loan will be secured by a UCC security interest in the Non-Contributing Member’s
Interest (which the Non-Contributing Member hereby grants) and any transferee of
the Non-Contributing Member’s Interest will take that Interest subject to the
lien. In addition, the lien of such UCC security interest shall be
superior-in-interest to the lien of any pledge or other encumbrance granted by
the Non-Contributing Member with respect to its Interest pursuant to and in
accordance with Section 9.5 hereof. The Member Loan (to the extent of unpaid
principal and interest) shall be payable within thirty (30) days after written
demand by the Contributing Member and shall be repaid (x) directly by the
Company on behalf of the Non-Contributing Member to the Contributing Member from
Net Operating Cash Flow or Capital Proceeds otherwise distributable to the
Non-Contributing Member as further provided in Section 8.4, and (y) to the
extent outstanding, upon any Transfer of any part of the Non-Contributing
Member’s Interest. Any Net Operating Cash Flow or Capital Proceeds used to repay
the Member Loan shall be applied first to interest and then to principal. The
Member Loan may, at the election of the Contributing Member, be evidenced by a
promissory note, and the Contributing Member is hereby granted an irrevocable
power of attorney, coupled with an interest, to execute and deliver that
promissory note on behalf and in the name of the Non-Contributing Member. The
failure of a Contributing Member or Non-Contributing Member to execute the
promissory note will not invalidate or otherwise affect the enforceability of,
or amounts owing under, any Member Loan.

(b) Notwithstanding anything in Section 6.5(a) to the contrary, if the terms of
the Loan Documents prohibit treating all or any portion of a Capital
Contribution contributed by a Contributing Member on behalf of a
Non-Contributing Member as a Member Loan, and any Member shall fail to timely
make a Capital Contribution required pursuant to Section 6.3 in the amount and
within the time period specified in the Capital Call notice, the Managing Member
shall give written notice in accordance with the requirements of Section 13.2 of
such failure to all other Members and any other Member or Members may fund all
or part of such Capital Contribution on behalf of such Non-Contributing Member
as a Capital Contribution to the Company. Any amounts funded by the Contributing
Member on behalf of a Non-Contributing Member shall be made directly to the
Company (and shall not be treated as a Member Loan). In such an event, (X) the
Capital Account of such Contributing Member shall be increased by two (2) times
the aggregate amount of all Capital Contributions funded by such Contributing
Member on behalf of itself and on behalf of the Non-Contributing Member with
respect to the Capital Call in question, and (Y) the Contributing Member’s
Percentage Interest shall be increased and the Non-Contributing Member’s
Percentage Interest shall be reduced each proportionately based on such increase
of the Contributing Member’s Capital Account.

6.6 Capital of the Company. The capital of the Company shall be the sum of the
Members’ Capital Contributions. Except as otherwise provided in this Agreement,
no Member shall be entitled to withdraw or receive any interest on, or return
of, all or any part of its Capital Contribution or to receive Company Assets in
return for its Capital Contribution.

6.7 Limited Liability of Members. No Member shall be bound by, or be personally
liable for, the expenses, liabilities, indebtedness or obligations of the
Company. The liability of each Member shall be limited solely to the amount of
its Capital Contribution; provided, however, after a Member has received a
distribution from the Company, such Member may be liable to the Company for the
amount of the distribution but only to the extent required by this

 

27



--------------------------------------------------------------------------------

Agreement or by the Act. Nothing in this Agreement shall be construed to create
liability of any Member in excess of the amount of its Capital Contribution
except for gross negligence, fraud, or willful misconduct by the Managing Member
in its capacity as the Managing Member.

6.8 Refinancing.

(a) Non-Recourse; Carve-out Guaranties The Refinancing is, or will be, secured
by the Facilities and is, or will be, non-recourse to the Company and to the
Members, except as otherwise expressly set forth in the documents evidencing
such Refinancing, provided that a GCI Guarantor and a CHT Guarantor will be
jointly and severally responsible for certain obligations as set forth in any
Affiliate Guaranties. GCI and CHT shall cause GCI Guarantor and CHT Guarantor,
respectively, to the extent required by the Lender, to issue any Affiliate
Guarantees, in forms acceptable to GCI and CHT in their sole discretion. CHT,
GCI and the Company and the CHT Guarantor and GCI Guarantor have entered into an
Indemnification and Contribution Agreement on the date hereof in the form
attached hereto as Exhibit B.

ARTICLE 7

CAPITAL ACCOUNTS, PROFITS

AND LOSSES AND ALLOCATIONS

7.1 Capital Accounts.

(a) The Capital Accounts of GCI and CHT established hereunder shall initially be
set forth on Schedule 6.1.

(b) A separate Capital Account shall be maintained for each Member in accordance
with the rules of Treasury Regulations Section 1.704-1(b)(2)(iv), and this
Section 7.1 shall be interpreted and applied in a manner consistent therewith.
Whenever the Company would be permitted to adjust the Capital Accounts of the
Members pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(f) to reflect
revaluations of the Company, the Company may so adjust the Capital Accounts of
the Members. In the event that the Capital Accounts of the Members are adjusted
pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(f) to reflect revaluations of
any of the Company’s assets or property, (i) the Capital Accounts of the Members
shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion,
amortization and gain or loss, as computed for book purposes, with respect to
such assets or property, (ii) the Member’s distributive shares of depreciation,
depletion, amortization and gain or loss, as computed for tax purposes, with
respect to such assets or property shall be determined so as to take account of
the variation between the adjusted tax basis and the book value of such assets
or property in the same manner as under IRC Section 704(c), and (iii) the amount
of upward and/or downward adjustments to the book value of the Company property
shall be treated as income, gain, deduction and/or loss for purposes of applying
the allocation provisions of this Section. In the event that Code Section 704(c)
applies to any Company property, the Capital Accounts of the Members shall be
adjusted in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g)
for allocations of depreciation, depletion, amortization and gain and loss, as
computed for book purposes with respect to such Company property.

 

28



--------------------------------------------------------------------------------

(c) Each Member’s Capital Account shall be maintained in accordance with the
following provisions:

(i) Each Member’s Capital Account shall be credited with the amounts of such
Member’s Capital Contributions, such Member’s distributive share of Profits and
any items in the nature of income or gain which are specially allocated to the
Member pursuant to this Article 7, and the amount of any liabilities of the
Company assumed by such Member or which are secured by any property distributed
by the Company to such Member;

(ii) Each Member’s Capital Account shall be charged with the amounts of cash and
the Carrying Value of any property distributed by the Company to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Losses and any items in the nature of expenses or losses which are specially
allocated to the Member pursuant to this Article 7, and the amount of any
liabilities of such Member assumed by the Company or which are secured by any
property contributed by such Member to the Company.

(iii) If all or a portion of a Member’s Interest is Transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the Transferred Interest;
and

(iv) In determining the amount of any liability for purposes of this
Section 7.1(b), Section 752(c) of the Code and any other applicable provisions
of the Code and Regulations shall be taken into account.

This Section 7.1(b) and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. If the Managing Member determines that it is prudent to
modify the manner in which the Capital Accounts, or any charges or credits
thereto (including charges or credits relating to liabilities which are secured
by contributions or distributed property or which are assumed by the Company or
by Members), are computed in order to comply with such Regulations, the Managing
Member may make such modification, but only if it is not likely to have a
material effect on the amounts to be distributed to any Member pursuant to
Section 8.1, Section 8.2 or Section 10.3 upon the dissolution of the Company.
The Managing Member also shall (c) make any adjustments that may be necessary or
appropriate to maintain equality between the Capital Accounts of the Members and
the amount of capital reflected on the Company’s balance sheet, as computed for
book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and
(d) make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b).

7.2 General Allocation Rules. After giving effect to the special allocations set
forth in Section 7.3, all Profits and Losses (and to the extent necessary, as
set forth in clauses (a), (b) and (c) of this Section 7.2, items of gross
income, gain, expense and loss) of the Company shall be allocated to the Members
as follows:

(a) If the Company has Profits for any Fiscal Year (determined prior to giving
effect to this clause (a)), each Member whose Partially Adjusted Capital Account
is greater than

 

29



--------------------------------------------------------------------------------

its Target Capital Account shall be allocated, proportionately, items of Company
expense or loss for such Fiscal Year equal to the difference between its
Partially Adjusted Capital Account and Target Capital Account. If the Company
has insufficient items of expense or loss for such Fiscal Year to satisfy the
previous sentence with respect to all such Members, the available items of
expense or loss shall be allocated among such Members in proportion to such
differences.

(b) If the Company has Losses for any Fiscal Year (determined prior to giving
effect to this clause (b)), each Member whose Partially Adjusted Capital Account
is less than its Target Capital Account shall be allocated, proportionately,
items of Company gain or income for such Fiscal Year equal to the difference
between its Partially Adjusted Capital Account and Target Capital Account. If
the Company has insufficient items of income or gain for such Fiscal Year to
satisfy the previous sentence with respect to all such Members, the available
items of income or gain shall be allocated among such Members in proportion to
such differences.

(c) Any remaining Profits or Losses (as computed after giving effect to clauses
(a) and (b) of this Section 7.2) shall be allocated among the Members so as to
reduce, proportionately, the differences between their respective Partially
Adjusted Capital Accounts and Target Capital Accounts for the period under
consideration. To the extent possible, each Member shall be allocated a pro rata
share of all Company items allocated pursuant to this clause (c). No portion of
such Profits, if any, shall be allocated to a Member whose Partially Adjusted
Capital Account for the period under consideration is greater than its Target
Capital Account for such period; and no portion of such Losses, if any, shall be
allocated to a Member whose Target Capital Account for the period under
consideration is greater than its Partially Adjusted Capital Account for such
period.

7.3 Special Allocations. The following special allocations shall be made in the
following order and priority:

(a) Company Minimum Gain Charge-back. Notwithstanding any other provision of
this Article 7, if there is a net decrease in Company Minimum Gain during any
Company Fiscal Year, each Member shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Sections 1.704-2(f)(6)
and 1.704-2(j)(2) of the Regulations. This Section 7.3(a) is intended to comply
with the minimum gain charge-back requirement in Section 1.704-2(f) of the
Regulations and shall be interpreted consistently therewith.

(b) Member Minimum Gain Charge-Back. Notwithstanding any other provision of this
Article 7 except Section 7.3(a), if there is a net decrease in Member Minimum
Gain attributable to a Member Nonrecourse Debt during any Company Fiscal Year,
each Member who has a share of the Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Member Minimum Gain attributable

 

30



--------------------------------------------------------------------------------

to such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations.
This Section 7.3(b) is intended to comply with the minimum gain charge-back
requirement in Section 1.705-2(i)(4) of the Regulations and shall be interpreted
consistently therewith.

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in the Regulations
Section 1.704-1(b)(2)(ii)(d)(4) (adjustments for depletion),
1.704-1(b)(2)(ii)(d)(5) (other loss or deduction), or 1.704-1(b)(2)(ii)(d)(6)
(reasonably expected distributions), items of Company income and gain shall be
specially allocated to each such Member in any amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 7.3(c) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article 7 have been tentatively made as
if this Section 7.3(c) were not in the Agreement.

(d) Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Company Fiscal Year which is in excess of the sum of
(i) the amount such Member is obligated to restore pursuant to any provision of
this Agreement and (ii) the amount such Member is deemed to be obligated to
restore pursuant to Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 7.3(d) shall be made only if and to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article 7 have been tentatively made as
if this Section 7.3(d) and Section 7.3(c) were not in the Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated between the Members in proportion to their respective Percentage
Interests.

(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year or other period shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1).

(g) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Sections 734(b) or 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Members in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such Section of the Regulations.

 

31



--------------------------------------------------------------------------------

(h) Reversal of Regulatory Allocations.

(i) The “Regulatory Allocations” consist of the “Basic Regulatory Allocations,”
as defined in Section 7.3(h)(ii), the “Nonrecourse Regulatory Allocations,” as
defined in Section 7.3(h)(iii), and the “Member Nonrecourse Regulatory
Allocations,” as defined in Section 7.3(h)(iv).

(ii) The “Basic Regulatory Allocations” consist of allocations pursuant to
Section 7.3(c), 7.3(d) and 7.3(g). Notwithstanding any other provision of this
Agreement, other than the Regulatory Allocations, the Basic Regulatory
Allocations shall be taken into account in allocating items of income, gain,
loss and deduction among the Members so that, to the extent possible, the net
amount of such allocations of other items and the Basic Regulatory Allocations
to each Member shall be equal to the net amount that would have been allocated
to each such Member if the Basic Regulatory Allocations had not occurred. For
purposes of applying the foregoing sentence, allocations pursuant to this
Section 7.3(h)(ii) shall only be made with respect to allocations pursuant to
Section 7.3(g) to the extent the Managing Member reasonably determines that such
allocations will otherwise be inconsistent with the economic agreement among the
parties to this Agreement.

(iii) The “Nonrecourse Regulatory Allocations” consist of all allocations
pursuant to Sections 7.3(a) and 7.3(e). Notwithstanding any other provision of
this Agreement, other than the Regulatory Allocations, the Nonrecourse
Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Nonrecourse
Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each such Member if the Nonrecourse Regulatory
Allocations had not occurred. For purposes of applying the foregoing sentence,
(A) no allocations pursuant to this Section 7.3(h)(iii) shall be made prior to
the Company Fiscal Year during which there is a net decrease in Company Minimum
Gain, and (B) allocations pursuant to this Section 7.3(h)(iii) shall be deferred
with respect to allocations pursuant to Section 7.3(e) to the extent the
Managing Member reasonably determines that such allocations are likely to be
offset by subsequent allocations pursuant to Section 7.3(a).

(iv) The “Member Nonrecourse Regulatory Allocations” consist of all allocations
pursuant to Section 7.3(b) and 7.3(f). Notwithstanding any other provision of
this Agreement, other than the Regulatory Allocations, the Member Nonrecourse
Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Member
Nonrecourse Regulatory Allocations to each Member shall be equal to the net
amount that would have been allocated to each such Member if the Member
Nonrecourse Regulatory Allocations had not occurred. For purposes of applying
the foregoing sentence, (A) no allocations pursuant to this Section 7.3(h)(iv)
shall be made with respect to allocations pursuant to Section 7.3(f) relating to
a particular Member Nonrecourse Debt prior to the Company Fiscal Year during
which there is a net decrease in Member Minimum Gain attributable to such Member
Nonrecourse Debt, and then only to the extent necessary to avoid any potential
economic distortions caused by such net decrease in Member Minimum Gain, and
(B) allocations pursuant to this Section 7.3(h)(iv) shall be deferred with
respect to allocations

 

32



--------------------------------------------------------------------------------

pursuant to Section 7.3(f) relating to a particular Member Nonrecourse Debt to
the extent the Managing Member reasonably determined that such allocations are
likely to be offset by subsequent allocations pursuant to Section 7.3(b).

(v) The Managing Member shall have reasonable discretion, with respect to each
Company Fiscal Year, to (A) apply the provisions of Sections 7.3(h)(ii),
7.3(h)(iii) and 7.3(h)(iv) in whatever order is likely to minimize the economic
distortions that might otherwise result from the Regulatory Allocations, and
(B) divide all allocations pursuant to Sections 7.3(h)(ii), 7.3(h)(iii) and
7.3(h)(iv) among the Members in a manner that is likely to minimize such
economic distortions.

7.4 Income Tax Elections. In the event of a Transfer of all or part of a
Member’s Interest (or of the interest of a partner in a partnership which is a
Member) because of death or sale, the Company shall, if requested by the
transferee, make the election described in Section 754 of the Code.

7.5 Income Tax Allocations.

(a) Except as otherwise provided in Section 7.5(c), for purposes of Sections 702
and 704 of the Code, or the corresponding sections of any future Federal
internal revenue law, or any similar tax law of any state or other jurisdiction,
the Company’s profits, gains and losses for Federal income tax purposes, and
each item of income, gain, loss or deduction entering into the computation
thereof, shall be allocated among the Members in the same proportions as the
corresponding “book” items are allocated pursuant to this Section.

(b) If any portion of the Profit from a Capital Transaction allocated among the
Members pursuant to Section 7.5(a) is characterized as ordinary income under the
recapture provisions of the Code or is subject to a different rate of tax under
the Code, each Member’s distributive share of taxable gain from the sale of the
property that gave rise to such Profit (to the extent possible) shall include a
proportionate share of the recapture income or income that is subject to a
different rate of tax equal to that Member’s share of prior cumulative
depreciation deductions with respect to the property that give rise to the
recapture income or the income that is subject to a different rate of tax except
to the extent otherwise required by Regulations Sections 1.1245-1(e) and
1.1250-1(f).

(c) Each item of taxable income, gain, loss or deduction attributable to (i) any
property (other than cash) contributed by a Member to the Company, and (ii) any
other property of the Company the Carrying Value of which has been adjusted
pursuant to clause (iii) of the definition of Carrying Value, shall be allocated
among the Members in accordance with Section 704(c) of the Code, using such
method permitted by Section 704(c) of the Code and the Regulations thereunder as
may be selected by the Managing Member, with the approval of GCI, so as to take
into account the variation, at the time of contribution or adjustment to
Carrying Value, between the Adjusted Basis and the Carrying Value of such
property, as required by Regulations Section 1.704-1(b)(4)(i) and
Section 1.704-3.

(d) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Members’ interests in Company profits
shall be in proportion to their respective Percentage Interests.

 

33



--------------------------------------------------------------------------------

(e) To the extent permitted by Sections 1.704-2(h)(3) and 1.704-2(i)(6) of the
Regulations, the Members shall endeavor to treat distributions of Net Operating
Cash Flow or Capital Proceeds as having been made from the proceeds of a
Nonrecourse Liability or a Member Nonrecourse Debt only to the extent that such
distributions would cause or increase an Adjusted Capital Account Deficit for
any Member.

7.6 Transfers During Fiscal Year. In the event of the Transfer of all or any
part of a Member’s Interest (in accordance with the provisions of this
Agreement) at any time other than the end of a Fiscal Year, the share of Profit
or Loss (in respect of the Interest so Transferred) shall be allocated between
the transferor and the transferee in the same ratio as the number of days in the
Fiscal Year before and after such Transfer. The prior sentence shall not apply
to Profit or Loss from Capital Transactions or to other extraordinary
nonrecurring items. Such amounts shall be allocated between the transferor and
transferee based on the date of closing of the sale or on the date the gain is
realized or the loss incurred, as the case may be.

7.7 Election to be Taxed as Association. The Company shall be treated as a
partnership for federal income tax purposes. No Member or Managing Member shall
cause the Company to elect to be treated other than as a partnership for federal
income tax purposes in accordance with Regulations Section 301.7701-3(c), unless
such election is approved in writing by all Members. If at any time the Company
has just one Member, it shall be disregarded as a separate entity for federal,
state and local tax purposes. The Managing Member, in the Managing Member’s
reasonable discretion, shall have the authority to elect to treat any subsidiary
of the Company that is a corporation as a “Taxable REIT Subsidiary”.

7.8 Assignees Treated as Members. For all purposes of this Article 7, but for no
other purpose, an Assignee shall be treated as a Member and each reference in
this Article 7 to the Members shall be deemed to include Assignees.

ARTICLE 8

DISTRIBUTIONS OF NET OPERATING CASH FLOW

AND CAPITAL PROCEEDS

8.1 Distributions of Net Operating Cash Flow. Net Operating Cash Flow
distributed shall be reasonably adjusted within 30 days after the end of the
last calendar quarter of each Company Year (and to the extent necessary the
Members agree to make appropriate adjustments among themselves) to ensure that
the amount distributable to each of the Members for the entire Company Year is
equal to the amounts each of the Members would have received under Section 8.1
if the Net Operating Cash Flow was determined for the entire Company Year and
was distributed in a single disbursement as of the end of each Company Year
(such adjustments, for example, shall take into account any increased yield a
Member receives as a result of receiving distributions quarterly instead of
annually). Distributions of Net Operating Cash Flow shall be made to the Members
within thirty (30) days after the close of each calendar quarter (unless
(x) such distribution is not in compliance with law or (y) such distribution
would result in a breach

 

34



--------------------------------------------------------------------------------

of any covenants or undertakings provided by the Company (including covenants or
undertakings provided for third party financing) or would, in the opinion of the
Members, acting reasonably, be likely to do so during the following twelve
(12) months), in the following order of priority:

(a) First, to CHT, until CHT has received an 11% Cumulative Return, compounded
annually, on CHT’s Total Capital Contribution;

(b) Second, to GCI, until GCI has received an 11% Cumulative Return, compounded
annually, on GCI’s Total Capital Contribution; and

(c) Thereafter, the balance, if any, 75% to CHT and 25% to GCI.

8.2 Distribution of Capital Proceeds. Capital Proceeds shall be distributed
promptly after a Capital Transaction (unless (x) such distribution is not in
compliance with law or (y) such distribution would result in a breach of any
covenants or undertakings provided by the Company (including covenants or
undertakings provided for third party financing) or would, in the opinion of the
Members, acting reasonably, be likely to do so during the following twelve
(12) months) in the following order of priority:

(a) First, to CHT, until CHT has received an 11% Internal Rate of Return,
compounded annually, on CHT’s Total Capital Contribution after taking into
account all amounts previously distributed to CHT;

(b) Second, to GCI, until GCI has received an 11% Internal Rate of Return,
compounded annually, on GCI’s Total Capital Contribution after taking into
account all amounts previously distributed to GCI; and

(c) Thereafter, the balance, if any, 60% to CHT and 40% to GCI.

8.3 Distribution Calculations. In applying the terms of Section 8.1 and
Section 8.2, (a) references to relative Percentage Interests or relative Capital
Contributions will be those in effect at the time of the distribution, (b) until
a particular priority has been satisfied in full, no amounts will be
distributable under any junior priority, and (c) all amounts distributable under
a particular priority will be prorated among the Members in the manner specified
within that priority, and the method of proration applied to each dollar
distributable in that priority will be the same until that priority is satisfied
in full.

 

35



--------------------------------------------------------------------------------

8.4 Repayment of Member Loans, Reconciliation Amounts and Other Payments.

(a) Notwithstanding anything to the contrary in Section 8.1 and Section 8.2, if
as a result of a Member Loan, any Member becomes a Non-Contributing Member, then
any distributions that would otherwise be payable to the Non-Contributing Member
pursuant to Section 8.1 or Section 8.2 will instead be paid to the Contributing
Member or Members, first to pay any accrued interest and then to pay the
principal amount thereof until such Member Loan (including any accrued and
unpaid interest) is repaid in full and such amounts will not be deemed to have
passed through the distribution waterfalls set forth in Section 8.1 and
Section 8.2. If there are two or more Contributing Members with respect to the
Member Loan to a Non-Contributing Member, distributions under Section 8.1 or
Section 8.2 will be made pro rata to each Contributing Member in proportion to
the relative principal amount of Member Loans (including accrued and unpaid
interest) that each Contributing Member has outstanding as a percentage of total
outstanding Member Loans made to the Non-Contributing Member by all Contributing
Members. Any distributions paid to a Contributing Member(s) pursuant to this
Section 8.4(a) in respect of a Member Loan will, for tax allocation and all
other purposes of this Agreement, be treated as if they had been distributed to
the Non-Contributing Member, not the Contributing Member or Members.

(b) If any amount that is to be paid by a Member pursuant to Section 4.3(b) has
not been paid by a Member, any distributions that would otherwise be payable to
the Member will instead be used first to pay the payment of any such
indemnification reconciliation amount owed by a Member to the Company that has
not been paid pursuant to Section 4.3(b) and such amounts will not be deemed to
have passed through the distribution waterfalls set forth in Section 8.1 and
Section 8.2.

8.5 Liquidation. Subject to the terms of Sections 8.2(a) and (b), in the event
of the sale or other disposition of all or substantially all of the Company
Assets, the Company shall be dissolved and the proceeds of such sale or other
disposition shall be distributed in liquidation as provided in Article 10,
except that to the extent that the Company receives a purchase money note or
notes in exchange for all or a portion of such assets, the Company shall
continue until such purchase money note or notes have been paid in full.

8.6 GCI Excess Equity Amount. Notwithstanding anything to the contrary contained
herein, the Members acknowledge and agree that GCI is entitled to receive the
GCI Excess Equity Amount, which amount was distributed by the Company to GCI
from CHT’s initial Capital Contribution immediately following the Company’s
receipt of CHT’s initial Capital Contribution.

ARTICLE 9

DISPOSITION OF INTERESTS

9.1 Limitations on Assignments of Interests by Members. Except as set forth in
this Article 9 and other than (i) Transfers by GCI or CHT to their respective
Affiliates, (ii) transfers

 

36



--------------------------------------------------------------------------------

of a minority equity interest in CHT to CNL Lifestyle Properties, Inc., a
Maryland corporation, (iii) Transfers between GCI and CHT, or (iv) pledges of,
or security or similar interests in the Interests as may be required by the
Lenders to the Company, which in each case shall be subject to the terms and
conditions of the Refinancing, no Member shall have the right to Transfer all or
any portion of its Interest without the consent of the other Members in their
sole discretion and the consent of Lenders and assumption of any Recourse Debt
by such transferee. Notwithstanding anything to the contrary herein, in no event
may a Member Transfer all or any portion of its Interest unless all necessary
consents and approvals are received from the applicable governmental authority
with respect to the licensure of the Facilities. Any transfer tax or similar tax
imposed on GCI or CHT relating to a transaction pursuant to Article 9 will be
paid or caused to be paid by that Member (and the Member will indemnify the
Company for any such transfer tax or similar tax).

9.2 Assignment Binding on Company. No Transfer of all or any part of the
Interest of a Member permitted to be made under this Agreement shall be binding
upon the Company unless and until a duplicate original of such assignment or
instrument of transfer, duly executed and acknowledged by the assignor or
transferor, has been delivered to the Company, and such instrument evidences
(i) the written acceptance by the assignee of all of the terms and provisions of
this Agreement and (ii) the assignee’s representation that such assignment was
made in accordance with all applicable laws and regulations. In addition, a
Person to whom a Transfer may be made pursuant to this Article 9, may also be
required, in the discretion of the Members, and as a condition precedent to its
becoming a transferee, to make certain representations, warranties and covenants
including, without limitation, representations as to its net worth,
sophistication and investment intent.

9.3 Substituted Members.

(a) Members who assign all their Interests pursuant to an assignment or
assignments permitted under this Agreement shall cease to be Members of the
Company except that unless and until a Substituted Member is admitted in its
stead, the assigning Member shall not cease to be a Member of the Company under
the Act and shall retain the rights and powers of a Member under the Act and
pursuant to this Agreement, provided that such assigning Member may, prior to
the admission of a Substituted Member, assign its economic interest in its
Interest, to the extent otherwise permitted under this Article 9. Any Person who
is an assignee of any portion of the Interest of a Member and who has satisfied
the requirements of Section 9.1 and Section 9.2 shall become a Substituted
Member only when (i) the Managing Member has entered such assignee as a Member
on the books and records of the Company, which the Managing Member is hereby
directed to do upon satisfaction of such requirements, and (ii) such assignee
shall have paid all reasonable legal fees and filing costs in connection with
the substitution as a Member.

(b) Any Person who is an assignee of any of the Interest of a Member but who
does not become a Substituted Member and desires to make a further assignment of
any such Interest, shall be subject to all the provisions of this Article 9 to
the same extent and in the same manner as any Member desiring to make an
assignment of its Interest.

 

37



--------------------------------------------------------------------------------

9.4 Acceptance of Prior Acts. Any Person who becomes a Member, by becoming a
Member, accepts, ratifies and agrees to be bound by all actions duly taken
pursuant to the terms and provisions of this Agreement by the Company prior to
the date it became a Member and, without limiting the generality of the
foregoing, specifically ratifies and approves all agreements and other
instruments as may have been executed and delivered on behalf of the Company
prior to said date and which are in force and effect on said date.

9.5 Permitted Transfers.

(a) Notwithstanding anything to the contrary herein, subject to the terms and
conditions of the Refinancing, the following Transfers shall be deemed
“Permitted Transfers” and shall not require the consent of the other Member.

(i) Any Member may pledge its Interest to a commercial lender in connection with
a financing for the benefit of such Member or its Affiliates (other than the
Refinancing); provided that any such pledge would not contravene the terms and
conditions of the Loan Documents; and provided further however, that the
definitive loan documentation with such lender, shall provide that: (i) such
lender acknowledges and agrees that such pledge, and the lien and security
interest created thereby, shall be subject and subordinate to any lien and
security interest on such Member’s Interest (whether then existing or thereafter
created) which secures a Member Loan made to such Member, and such lender shall
covenant and agree to duly execute and deliver such documents that may be
reasonably requested by the Contributing Member to evidence such subordination,
and (ii) such lender shall provide a copy to both Members hereunder of any
notice with respect to such lender’s intent to realize upon the pledged Interest
after an event of default under such financing, and the Member which is not
subject to the financing shall have the same period as provided to the
defaulting Member under the applicable loan documents to remedy or cause to be
remedied the defaults specified in such notice (to the extent such defaults are
capable of being remedied by such Member). All sums expended by a Member to cure
the loan defaults of a defaulting Member under this Section 9.5(a)(i) shall be
treated as a Member Loan hereunder. In the event the applicable defaults are not
so cured and the lender realizes upon the defaulting Member’s Interest, such
realization shall be a permitted Transfer hereunder. Each Member acknowledges
and agrees that the Company shall not be required to bear any costs or expenses
in connection with a financing of the type described in this Section 9.5(a)(i)
(including, without limitation, any fees, costs or expenses payable to any
Lender on account of such financing), and all such costs and expenses shall be
borne solely by the Member to whom (or to the Affiliate of whom) such financing
is made. In no event shall any such costs or expenses incurred by a Member
pursuant to and in accordance with the immediately prior sentence entitle such
Member to a Capital Account credit hereunder.

(ii) GCI and its successors and assigns may sell all or any portion of its
Interest subject to the right of first offer in favor of CHT, on the terms set
forth in Section 12.2 hereof; provided however, that with respect to the voting
rights of any third party purchaser of a portion of the GCI Interest, such
rights will be exercised by GCI on behalf of such purchaser as if GCI retained
100% of its Interest.

(iii) CHT and its successors and assigns may sell all or any portion of its
Interest subject to the right of first offer in favor of GCI, on the terms set
forth in Section 12.2

 

38



--------------------------------------------------------------------------------

hereof; provided however, that with respect to the voting rights of any third
party purchaser of a portion of the CHT Interest, such rights will be exercised
by CHT on behalf of such purchaser as if CHT retained 100% of its Interest.

(iv) CHT and its successors and assigns may, subject to the right of first offer
in favor of GCI on the terms set forth in Section 12.2 hereof, assign or sell
all or a portion of its Interest to a REIT sponsored by CNL Financial Group,
Inc., a Florida corporation, or its Affiliates.

(b) Indirect Transfers of a Member’s Interest shall be subject to the
restrictions set forth in Section 9.1, provided, however, that notwithstanding
anything else contained in this agreement, any Member may sell its Interest
without receiving the prior written consent of the other Member in connection
with a Liquidity Event.

ARTICLE 10

DISSOLUTION OF THE COMPANY;

WINDING UP AND DISTRIBUTION OF ASSETS

10.1 Dissolution.

(a) The Company shall be dissolved and its affairs shall be wound up only upon
the first to occur of the following:

(i) the entry of a decree of judicial dissolution under Section 18-802 of the
Act;

(ii) the termination of the legal existence of the last remaining Member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining Member of the Company in the Company unless the
business of the Company is continued in a manner permitted by this Agreement or
the Act. Upon the occurrence of any event that causes the last remaining Member
of the Company to cease to be a Member of the Company, to the fullest extent
permitted by law, the personal representative of such Member is hereby
authorized and directed to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such Member
in the Company, agree in writing (A) to continue the Company and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a Substituted Member of the Company, effective as of the occurrence
of the event that terminated the continued membership of the last remaining
Member of the Company in the Company;

(iii) a Capital Transaction effecting the sale, exchange, transfer, assignment
or other disposition, directly or indirectly, of all of the Facilities and
receipt of the final payment of any installment obligation received as a result
of any such Capital Transaction;

(iv) the written direction of all of the Members; or

 

39



--------------------------------------------------------------------------------

(v) the later of (A) the thirtieth (30th) anniversary of the Effective Date and
(B) the date on which the term of the last Management Agreement expires,
including any renewals thereof.

(b) No Member shall have the right to (i) withdraw or resign as a Member of the
Company, (ii) redeem, or otherwise require redemption of, its Interest or any
part thereof or (iii) to the fullest extent permitted by law, dissolve itself
voluntarily.

(c) Notwithstanding any other provision of this Agreement, the Bankruptcy of any
of the Members shall not cause said Member to cease to be a Member of the
Company and upon the occurrence of such an event, the business of the Company
shall continue without dissolution. To the fullest extent permitted by law, the
Company shall not be dissolved or terminated solely by reason of the Bankruptcy,
removal, withdrawal, dissolution or admission of any Member.

10.2 Winding Up.

(a) In the event of the dissolution of the Company pursuant to Section 10.1(a),
the Managing Member may wind up the Company’s affairs.

(b) Upon dissolution of the Company and until the filing of a certificate of
cancellation of the Certificate of Formation as provided in the Act, the
Managing Member or a liquidating trustee, as the case may be, may, in the name
of, and for and on behalf of, the Company, prosecute and defend suits, whether
civil, criminal or administrative, gradually settle and close the Company’s
business, dispose of and convey the Company’s Asset’s and property, discharge or
make reasonable provision for the Company’s liabilities, and distribute to the
Members in accordance with Section 10.3 any remaining assets of the Company, all
without affecting the liability of Members and without imposing liability on any
liquidating trustee.

(c) Upon the completion of winding up of the Company, the Managing Member or
liquidating trustee, as the case may be, shall file a certificate of
cancellation of the Certificate of Formation in the Office of the Secretary of
State of the State of Delaware as provided in the Act. The existence of the
Company as a separate legal entity shall continue until cancellation of the
Certificate as provided in the Act.

10.3 Distribution of Assets. Upon the winding up of the Company, the Company
Assets shall be distributed in the following priority:

(a) to the satisfaction of debts and liabilities of the Company owed to
creditors (whether by payment or the making of reasonable provision for payment
thereof), in order of priority as provided by law, other than debts and
liabilities owed to Members, including, without limitation, Member Loans,
including to the payment of expenses of the liquidation and to the setting up of
any reserves that the Managing Member or the liquidating trustee, as the case
may be, shall determine are reasonably necessary for any contingent, conditional
or non-matured liabilities or obligations of the Company or the Members;

(b) to the satisfaction of debts and liabilities of the Company owed to Members;
and

 

40



--------------------------------------------------------------------------------

(c) to the Members in accordance with provisions of Section 8.2(a), Section
8.2(b), and Section 8.2(c) as if such distribution was a distribution of Capital
Proceeds.

ARTICLE 11

AMENDMENTS

11.1 Amendments. This Agreement may only be modified, altered, supplemented or
amended pursuant to a written agreement executed and delivered by all of the
Members.

11.2 Additional Members. Notwithstanding Section 11.1, if this Agreement shall
be amended as a result of adding or substituting a Member, the amendment to this
Agreement shall be signed by all of the Members and by the Person to be added or
substituted and by the assigning Member, if any.

11.3 Documentation. In making any amendments, the Managing Member shall prepare
and file for recordation such documents and certificates as shall be required to
be prepared and filed.

ARTICLE 12

BUY-SELL; RIGHT OF FIRST OFFER

12.1 Buy Sell.

(a) With the consent of Lender, at any time from and after two (2) years from
the Effective Date, either Member (the “Offeror”) may give to the other Member
(the “Offeree”) a written notice in accordance with the requirements of
Section 13.2 (a “Buy-Sell Notice”) stating the Offeror’s determination of the
price for the assets of the Company if the Company was sold to a third party
purchaser for fair market value, as determined by a qualified independent real
estate appraiser with an MAI designation, selected by the Offeror (without
application of any lack of marketability or minority interest discounts), free
and clear of all liabilities, (the “Buy-Sell Price”), and stating that the
Offeror will either (i) pay to the Offeree in exchange for all the Offeree’s
Interest an amount (the “Offer Amount”) equal to the cash amount that the
Offeree would have received in respect of the Offeree’s Interest pursuant to
Section 12.2, net of the Transfer Expenses, in the event of a Capital
Transaction of the type described in Section 10.1(a) above on the date of
delivery of the Buy-Sell Notice for a sales price equal to the Buy-Sell Price or
(ii) sell all the Offeror’s Interest to the Offeree in exchange for an amount
(the “Selling Amount”) equal to the cash amount Offeror would have received
pursuant to Section 12.2, net of the Transfer Expenses, in the event of a
Capital Transaction of the type described in Section 10.1(a) above on the date
of delivery of the Buy-Sell Notice for a sales price equal to the Buy-Sell
Price. The Offer Amount and Selling Amount shall be calculated by an Independent
Accountant acting on behalf of the Company within three (3) Business Days of the
issuance of the Buy-Sell Notice, and such accountant shall notify both the
Offeror and Offeree of such amounts in writing upon such calculation.

(b) The Offeree shall have a period of thirty (30) days after its receipt of the
Buy-Sell Notice within which to give the Offeror written notice in accordance
with the

 

41



--------------------------------------------------------------------------------

requirements of Section 13.2 (the “Reply Notice”) whether the Offeree shall
(i) sell its Interest to the Offeror for the Offer Amount or (ii) buy the
Offeror’s Interest for the Selling Amount. In the event that the Reply Notice is
not so given prior to the expiration of the thirty (30) day period, the Offeree
shall be deemed to have accepted the offer to sell its entire Interest to the
Offeror for the Offer Amount. Within ten (10) Business Days after the receipt or
deemed receipt of the Reply Notice, the purchaser of the Interest shall deliver
a ten percent (10%) cash deposit to the selling party.

(c) Closing of the Transfer of the Offeror’s or Offeree’s Interest in accordance
with the Offeree’s election will take place within one hundred twenty (120) days
after receipt or deemed receipt by the Offeror of the Reply Notice, unless the
selling and the purchasing party mutually agree to an earlier closing date. At
the closing, the selling Member shall transfer its Interest free and clear of
all Liens in consideration of its receipt by wire transfer of the purchase price
on the terms and conditions set forth in Section 12.3 below. Should either
Member default in its obligation to close when it is obligated to do so, (i) the
defaulting purchasing party shall forfeit the deposit, (ii) the defaulting
Member shall have no further ability to invoke the provisions of this
Section 12.1 and (iii) the non-defaulting Member (A) shall have the right to buy
the defaulting Member’s Interest for a Buy-Sell Price that shall be reduced by
ten percent (10%), which right shall continue for a period of thirty (30) days
following the default of the defaulting purchasing party and (B) shall be
entitled to specific performance of such obligation. If the non-defaulting
Member exercises the right set forth in the foregoing clause (iii), the closing
of the purchase of the defaulting Member’s Interest shall occur subject to and
in accordance with the provisions of Section 12.3.

12.2 Right of First Offer.

(a) Subject to the terms and conditions of Article 9 of this Agreement and
notwithstanding anything to the contrary contained herein, if, at any time,
(i) GCI intends to sell all or a portion of its Interest pursuant to
Section 9.5(a)(ii), or (ii) CHT intends to sell all or a portion of its Interest
pursuant to Section 9.5(a)(iii), such Member (the “Transferor Member”) shall
give a notice (“Transfer Notice”) to the other Member (the “Non-Transferor
Member”) that the Transferor Member intends to Transfer such portion of its
Interest to a third party and, upon receipt of such Transfer Notice the
Non-Transferor Member shall determine a price for the assets of the Company if
the Company was sold to a third party purchaser for fair market value, free and
clear of all liabilities (the “Transfer Price”). Within ten (10) Business Days
of receipt of the Transfer Notice, the Non-Transferor Member shall notify the
Transferor Member as to its determination of the Transfer Price (the “Transfer
Price Notice”). Upon receipt of such Notice, the Transferor Member shall either
accept or reject the Transfer Price. If the Transfer Price is accepted, the
Transferor Member shall so notify the Non-Transferor Member (“Acceptance
Notice”) and within three (3) Business Days of acceptance, the Independent
Accountant acting on behalf of the Company shall determine the cash amount (the
“ROFO Amount”) that the Transferor Member would have received in respect of such
portion of the Transferor Member’s Interest pursuant to Section 8.2, net of the
Transfer Expenses, in the event of a Capital Transaction of the type described
in Section 10.1(a) above on the date of delivery of the Transfer Notice for a
sales price equal to the Transfer Price, and shall notify the Transferor Member
and Non-Transferor Member of the same. Upon delivery and acceptance of the ROFO
Amount, the Non-Transferor Member shall purchase the Transferor Member’s
Interest in accordance with the

 

42



--------------------------------------------------------------------------------

provisions of Section 12.3 of this Agreement. If the Transfer Price is rejected,
the Transferor Member shall so notify the Non-Transferor Member (“Rejection
Notice”) and the Transferor Member shall be free to sell its Interest to any
third party in accordance with Section 12.2(b) of this Agreement. The failure of
a Transferor Member to deliver either an Acceptance Notice or a Rejection Notice
within such period of time shall be deemed to be the delivery by such
Non-Transferor Member of a Rejection Notice. If the Non-Transferor Member fails
to deliver a Transfer Price Notice within the time period set forth herein, the
Transferor Member shall be free to sell its Interest to any third party pursuant
to the terms and conditions set forth in Section 11.2(b) below.

(b) Subject to the restrictions of Section 9.1, the Transferor Member shall at
all times be free to negotiate with any prospective third party purchasers of
its Interest and, if no Acceptance Notice has been timely delivered to any
Non-Transferor Member, the Transferor Member may sell all or a portion of its
Interest to a bona fide third-party purchaser (the “Third Party Purchaser”) for
an amount that is at least ninety five percent (95%) of the ROFO Amount and upon
other material terms no more favorable to such Third Party Purchaser than were
the material terms offered by the Non-Transferor Member, provided that (i) such
purchase price is payable in immediately available funds, (ii) the Transferor
Member and the Third Party Purchaser enter into a contract of sale not later
than ninety (90) days after the date the Rejection Notices were delivered or
deemed delivered and (iii) the Transferor Member and the Third Party Purchaser
close the Transfer at any time within one hundred twenty (120) days after the
date the Rejection Notices were delivered or deemed delivered, on the terms and
conditions set forth in Section 12.3 below. In such case, the Third Party
Purchaser shall become a Member hereunder; provided however, that with respect
to the voting rights of the Third Party Purchaser, if less than 100% percent of
the Interest of a Member is transferred to a Third Party Purchaser, such rights
will be exercised by the Transferor Member on behalf of the Third Party
Purchaser as if the Transferor Member retained 100% of its Interest.

12.3 Closing.

(a) At the closing on (i) the date of the closing of the purchase by the
Non-Transferor Member or the Third Party Purchaser, (as applicable, the “ROFO
Recipient”), of the Transferor Member’s Interests which is the subject of a the
right of first offer in accordance with Section 12.2 above (the “ROFO Closing
Date”), or (ii) the Buy/Sell Closing Date in accordance with Section 12.1 above,
(as the case may be, the “Closing Date”) the Transferor Member (on the ROFO
Closing Date), or Buy/Sell Seller (on the Buy/Sell Closing Date), respectively,
(as the case may be, the “Seller”), shall execute and deliver to the ROFO
Recipient, or Buy/Sell Purchaser, respectively (as the case may be, the
“Purchaser”), an assignment of the Seller’s Interest (or with respect to the
ROFO Closing Date, such portion of such Seller’s Interest which is subject to
the assignment) (which assignment shall warrant Seller’s ownership of the
Interest being sold to be free and clear of all liens and other encumbrances)
and such other instruments as the Purchaser may reasonably require, to give it
good and lien free title to all of the Seller’s right, title and interest in the
Company, subject to the terms of this Agreement. If the Purchaser has elected to
have the Seller convey the Seller’s Interest to a designee or nominee of the
Purchaser, the Company shall thereafter continue. In such event, the Purchaser
and the Company shall indemnify the Seller against claims and liabilities of the
Company arising after the date of such conveyance.

 

43



--------------------------------------------------------------------------------

(b) On the Closing Date, if the Purchaser is the remaining Member, then the
Purchaser shall, at its option, either (i) obtain a full release of the Seller
(or a partial release in the event the Seller continues to be a Member after the
Closing Date in connection with the sale of a partial Interest to the Third
Party Purchaser) from all liability, direct or contingent, by all holders of all
Company and/or Subsidiary debts, obligations or claims against the Seller for
which the Seller is or may be personally liable with respect to the period from
and after the Closing Date, except for any debts, obligations or claims which
are fully insured by a public liability insurer(s) reasonably acceptable to the
Seller; or (ii) cause all such debts, obligations or claims to be paid in full
on the Closing Date.

(c) In the event of a contemplated transfer to take place pursuant to
Section 12.1 or Section 12.2 of this Agreement, the Seller shall be entitled to
receive distributions of available cash for the period ending at 11:59 p.m. of
the day immediately preceding the Closing Date. All provisions allocating
profits, losses, gains, deductions and credits for tax purposes shall remain in
effect through the Closing Date.

(d) The Managing Member is hereby authorized to execute and deliver all
documents, instruments and agreements deemed necessary or desirable by the
Managing Member in its reasonable discretion to consummate the sale of the
applicable Interest on the terms required by this Agreement to a Third Party
Purchaser. If any Member is required to execute any such documents, instruments
or agreements, such Member shall execute the same upon the request of the
Managing Member so long as the same are on terms and conditions which are
reasonable and customary and do not increase the liability of such Member in
such Member’s reasonable discretion.

(e) If a Facility or Facilities are damaged by fire or other casualty or if any
Person possessing the right of eminent domain shall give notice of an intention
to take or acquire any part of a Facility or the underlying Property of such
Facilities, and such notice is given between the date of election or deemed
election by the Purchaser, and the Closing Date (if any), the following shall
apply:

(i) If the Facility or Facilities are not substantially damaged (which shall be
deemed to mean damage, the repair of which is reasonably estimated to cost no
greater than $500,000.00, in the aggregate, with respect to all Facilities),
then the Purchaser (if any) shall be required to complete the transaction and
the insurance proceeds or the relevant part thereof shall be retained by the
Company and the Seller (if any) shall not be entitled to any portion thereof and
shall credit Purchaser for Seller’s pro rata share (based on the Seller’s
Percentage Interest immediately prior to the Closing Date) of any deductible.

(ii) If the Facility or Facilities are substantially damaged (which shall mean a
casualty the repair of which is reasonably estimated to cost more than
$500,000.00, in the aggregate, with respect to all Facilities), or if a taking
of a Facility or Facilities worth at least $500,000.00, in the aggregate, with
respect to all Facilities, shall occur, then the Purchaser shall have the option
to either (a) accept the Facilities in an “as is” condition in which event any
insurance or condemnation proceeds, settlements and awards or the relevant part
thereof shall be retained by the Company and the Seller shall not be entitled to
any portion thereof and shall credit Purchaser for Seller’s pro rata share
(based on the Seller’s Percentage Interest immediately prior to the Closing
Date) of any deductible, or (b) cancel the purchase.

 

44



--------------------------------------------------------------------------------

(iii) From and after the determination of the Closing Date, but prior to such
Closing Date, provided that the purchase has not been canceled by the Purchaser
pursuant to Section 12.3(e)(ii), the Company shall not settle any claim relating
to a casualty that damages the Facilities or a taking or acquisition of the
Facilities without the prior consent of the Purchaser.

(iv) In the event that the purchase is canceled by the Purchaser pursuant to the
above provisions, this Agreement shall remain in effect and continue to be
binding on the parties and either Member shall thereafter have the right to
continue to exercise its respective rights under Section 12.1 and Section 12.2
above.

12.4 Release from Guaranties. As a condition to the buyout of a Member pursuant
to the foregoing Sections 12.1 and 12.2, such Member and all of its Affiliates
shall be released from the obligation to guarantee any of the obligations of the
Company or any of its Subsidiaries or Affiliates under any financing. If either
Member is the purchasing party, the purchasing Member shall, at its expense,
secure the release from all lenders (without releasing any claim the Company may
have against the applicable guarantor) of outstanding Affiliate Guaranties
executed by the applicable GCI Guarantor or CHT Guarantor or their respective
Affiliates (other than obligations accrued prior to the transfer under any
customary recourse carve-out guarantees) and, to the extent required, obtain the
consent of all lenders to the buy-out of such Member (or cause the applicable
loans to be repaid at closing).

12.5 Enforcement. It is expressly agreed that the remedy at law for breach of
the obligations of the Members set forth in this Article XII is inadequate in
view of (a) the complexities and uncertainties in measuring the actual damage to
be sustained by reason of the failure of a Member to comply fully with such
obligations, and (b) the uniqueness of the Company’s business and the Member’s
relationships. Accordingly, each of such obligations shall be, and is hereby
expressly made, enforceable by a specific performance.

12.6 Refinancing. The terms and provisions of this Article XII shall be subject
to the terms and conditions of the Refinancing.

ARTICLE 13

MISCELLANEOUS

13.1 Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law or as, in the reasonable judgment of the Managing Member, may be
necessary or advisable to carry out the intent and purpose of this Agreement so
long as such acts and things do not increase the obligations or diminish the
rights of any of the Members.

 

45



--------------------------------------------------------------------------------

13.2 Notices.

(a) Any and all notices, including any demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing, addressed to the recipient of
the notice at the addresses set forth below (or to such other addresses as the
parties may specify by due notice to the others parties) and if delivered either
(a) in hand, in which case it will be deemed delivered on the date of delivery
or on the date delivery was refused by the addressee, (b) by United States mail,
postage prepaid, registered or certified, with return receipt requested, in
which case it will be deemed delivered on the date of delivery as established by
the return receipt (or the date on which the return receipt confirms that
acceptance of delivery was refused by the addressee), (c) by Federal Express or
similar expedited commercial carrier, with all freight charges prepaid, in which
case it will be deemed delivered on the date of delivery as established by the
courier service confirmation (or the date on which the courier service confirms
that acceptance of delivery was refused by the addressee), or (d) by facsimile
transmission with a hard copy to follow by any of the other methods above, in
which case it will be deemed delivered on the day and at the time indicated in
the sender’s automatic acknowledgment. If a notice is sent to a party, then
copies of such notice under this Section shall also be sent by the same delivery
method to the copy recipients. Whenever under this Agreement a notice is
required to be delivered on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
required delivery shall automatically be extended to the next Business Day. All
such notices shall be addressed as follows:

 

To CHT or the Managing Member:     

c/o CNL Healthcare Trust, Inc.

CNL Center at City Commons

450 South Orange Ave.

Orlando, Florida 32801

Attn.: Joseph T. Johnson, SVP and CFO and

Holly J. Greer, SVP and General Counsel

Telecopy No.:   407-540- 2544

Telephone No.: 407-540-7618 (Johnson)

407-540-7546 (Greer)

With a copy to:     

Lowndes, Drosdick, Doster, Kantor & Reed, PA

215 North Eola Drive

Orlando, Florida 32801

Attn.: Peter L. Lopez, Esq.

Telecopy No.: 407-843-4444

Telephone No.: 407-418-6277

 

46



--------------------------------------------------------------------------------

To GCI:     

c/o GCI Development, LLC

8710 Earhart Lane SW

Cedar Rapids, Iowa 52404

Attn: Steven R. Heyer

Telecopy No.: 319-841-4012

Telephone No.: 319-360-0046

With a copy to:     

c/o GCI Development, LLC

420 N. Front Street, Suite 100

McHenry, IL 60050

Attn: Scott Smith, Esquire

Telecopy No.: 815-385-0988

Telephone No.: 815-739-7117

(b) Notices, demands, requests, consents, approvals, offers, elections and other
communications given by an attorney named above on behalf of its client and sent
to the other party to this Agreement in the manner set forth in this Section
shall have the same effect as if given by a party to this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, it is
understood that notices to each party’s outside counsel shall be given as a
courtesy only and failure to provide such notice shall not in any way affect or
diminish the validity of the notice given to any party under this Agreement. By
notice given as provided in this Section, the parties to this Agreement and
their respective successors and assigns shall have the right from time to time
and at any time during the Term to change their respective addresses effective
five (5) Business Days after the date of receipt by the other parties of such
notice and each party shall have the right to specify as its address any other
address within the United States of America.

13.3 Headings and Captions. All headings and captions contained in this
Agreement and the table of contents hereto are inserted for convenience only and
shall not be deemed a part of this Agreement.

13.4 Variance of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person or entity may require.

13.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one Agreement. The submission of a signature page
transmitted by facsimile (or similar electronic transmission facility) shall be
considered as an “original” signature page for purposes of this Agreement so
long as the original signature page is thereafter transmitted by mail or by
other delivery service and the original signature page is substituted for the
facsimile signature page in the original and duplicate originals of this
Agreement.

 

47



--------------------------------------------------------------------------------

13.6 Governing Law; Litigation, Jurisdiction and Waiver of Jury Trial.

(a) This Agreement will be governed by, and construed in accordance with, the
laws of the State of Delaware without regard to conflict of laws principles,
except to the extent that any legal interpretation involves a real estate issue
and relates to the Facilities in which case Iowa law shall govern the
interpretation of such matter.

(b) For the purposes of any suit, action or proceeding involving this Agreement,
the parties each hereby expressly and irrevocably submits to the jurisdiction of
all federal and state courts sitting in the State of Iowa and the State of
Florida which courts shall have jurisdiction over any such suit, action or
proceeding commenced by any party. The parties consent to service of process,
wherever made, by certified mail return receipt requested, personal service or
any other method permitted by applicable law and the rules of the applicable
court. In furtherance of such agreement, the parties agree, upon the request of
any party, to discontinue (or agree to the discontinuance of) any such suit,
action or proceeding pending in any other jurisdiction.

(c) Each party hereby irrevocably waives any objection that either party may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any federal or state
court sitting in the State of Iowa or the State of Florida and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

(d) If for any reason, the state and federal courts sitting in the State of Iowa
or the State of Florida refuse to exercise jurisdiction over the proceeding or
any party, then litigation as permitted herein may be brought in any court of
competent jurisdiction in the United States of America.

(e) EACH PARTY HEREBY WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN
ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS
AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH, THE
FACILITIES, OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS
PERTAINING HERETO OR TO ANY OF THE FOREGOING.

13.7 Arbitration.

(a) Any dispute with respect to the matters described in Sections 3.5 and 5.5
under this Agreement for which arbitration in accordance with Section 13.7 is
expressly provided shall be determined by binding arbitration proceeding (the
“Arbitration Proceeding”) administered by the American Arbitration Association
(“AAA”) under its Commercial Arbitration Rules and Expedited Procedures, in
effect at the time of the demand for arbitration, provided, however, that to the
extent any provision of this Section modifies, adds to, or is inconsistent with
any provisions of those rules and procedures, the provisions of this Section
shall control. Arbitration will be conducted before a single arbitrator in
Orlando, FL or Cedar Rapids, Iowa (the “Venue”). The parties hereby acknowledge
and agree that the party which did not initiate the Arbitration Proceeding shall
have the right to elect the Venue in its sole discretion,

 

48



--------------------------------------------------------------------------------

which shall be binding on both parties. The choice of law provisions set forth
in Section 13.6 shall apply in any such Arbitration Proceeding. Any dispute,
disagreement, or controversy arising out of or relating to this Agreement for
which arbitration is not expressly provided as the means of resolution may be
resolved by litigation as provided in Section 13.6 or by other lawful means.

(b) The party desiring arbitration shall provide written notice in accordance
with the requirements of Section 13.2 to the other party (the “Arbitration
Notice”) indicating (i) the matter in controversy and (ii) the name, contact
information and professional resume of the proposed arbitrator meeting the
requirements for a qualified and independent arbitrator set forth in
Section 13.7(c) (“Initial Arbitrator”) to arbitrate such matter in controversy.
If the party receiving the Arbitration Notice rejects the Initial Arbitrator set
forth in the Arbitration Notice it shall object by written notice in accordance
with the requirements of Section 13.2 (“Objection Notice”) delivered to the
other party within seven (7) Business Days of the receipt of the Arbitration
Notice. The Objection Notice shall contain the name, contact information and
professional resume of a different arbitrator meeting the requirements for a
qualified and independent arbitrator set forth in Section 13.7(c) (“Secondary
Arbitrator”) to arbitrate the matter in controversy set forth in the Arbitration
Notice. If the party receiving the Objection Notice rejects the Secondary
Arbitrator, it shall object in writing (“Secondary Objection Notice”) to the
other party within seven (7) Business Days after the receipt of the Objection
Notice. If neither the Initial Arbitrator nor the Secondary Arbitrator is
accepted by the parties, the party which delivered the Arbitration Notice shall
instruct the Initial Arbitrator and the Secondary Arbitrator to agree, within
five (5) Business Days after receipt of the Secondary Objection Notice, upon an
arbitrator (“Appointed Arbitrator”) meeting the requirements for a qualified and
independent arbitrator set forth in Section 13.7(c). If they agree upon an
Appointed Arbitrator who is prepared to act as the Appointed Arbitrator, the
Initial Arbitrator and Secondary Arbitrator shall deliver written notice of the
name, contact information and professional resume of the Appointed Arbitrator to
each party simultaneously. The appointment of the Appointed Arbitrator shall be
a final decision, which shall not be subject to objection by either party,
unless either party to this Agreement within five (5) Business Days after such
selection of an Appointed Arbitrator, gives written notice in accordance with
the requirements of Section 13.2 of this Agreement to the other party, in
writing, that such Appointed Arbitrator fails to meet the requirements for a
qualified and independent arbitrator set forth in Section 13.7(c) and provides
specific information in such written notice as to the reasons why such failure
exists.

(c) In the event the Initial Arbitrator and the Secondary Arbitrator cannot
agree on an Appointed Arbitrator or if such appointed Arbitrator is unwilling to
act as the Appointed Arbitrator or if either party objects to the Appointed
Arbitrator within five (5) Business Days after the selection of such Appointed
Arbitrator, as permitted in this Section 13.7, then either party may petition
the AAA (or any successor body of similar function) to appoint an arbitrator
within five (5) Business Days of such petition using the following criteria:
such arbitrator shall be (i) with respect to physical property matters, a
licensed professional engineer or registered architect having at least ten
(10) years experience in the design or construction of assisted living
facilities similar to the Facilities, (ii) with respect to financial matters, a
partner in a “Big Four Accounting Firm” with at least ten (10) years experience
with the type of matter in dispute, (iii) with respect to property management
issues, an individual who shall have had at least ten (10) years experience
managing similar assisted living facilities in the market place for

 

49



--------------------------------------------------------------------------------

the matter in dispute and (iv) be neutral and shall have had no prior notice,
information or discussions concerning such controversy and shall not be employed
by or associated with either party or any Affiliate of either of them, or any of
their respective agents or affiliates at such time or for the previous ten
(10) years. If the dispute involves more than one type of matter, then the
Appointed Arbitrator may be (v) an individual with expertise in any one of the
types of matters in dispute, or (vi) a retired judge.

(d) The Arbitration Proceedings shall commence fifteen (15) Business Days after
the engagement or appointment of the appropriate arbitrator pursuant to this
Section 13.7. The arbitrator shall make a determination within ten (10) Business
Days after conclusion of the Arbitration Proceeding.

(e) The costs and expenses of an Arbitration Proceeding including the
administrative fees and costs, expert fees and the arbitrator’s fees and costs,
shall be shared equally by CHT and GCI, and each party shall bear its own
counsel, expert, administrative fees and other professional fees and expenses
with respect to such Arbitration Proceeding; provided, however, that the
Appointed Arbitrator may (but shall not be required to), in the exercise of
his/her best judgment, assess one party for a part or all of the costs of the
other party, including, without limitation, the costs of the Arbitration
Proceeding.

(f) Any arbitrator’s final decision and award shall be in writing, shall be
binding on the parties and shall be non-appealable, and counterpart copies
thereof shall be delivered to both parties. A judgment or order based upon such
award may be entered in any court of competent jurisdiction. All actions
necessary to implement the decision of the arbitrator shall be undertaken as
soon as possible, but in no event later than three (3) Business Days after the
rendering of such decision.

13.8 Partition. The Members hereby agree that no Member nor any
successor-in-interest to any Member shall have the right to have the property of
the Company partitioned, or to file a complaint or institute any proceeding at
law or in equity to have the property of the Company partitioned, and each
Member, on behalf of himself, his successors, representatives, heirs and
assigns, hereby waives any such right.

13.9 Invalidity. Every provision of this Agreement is intended to be severable.
The invalidity and unenforceability of any particular provision of this
Agreement in any jurisdiction shall not affect the other provisions of this
Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.

13.10 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors, executors, administrators, legal
representatives, heirs and legal assigns and shall inure to the benefit of the
parties hereto and, except as otherwise provided in this Agreement, their
respective successors, executors, administrators, legal representatives, heirs
and legal assigns.

13.11 Entire Agreement. This Agreement supersedes all prior agreements among the
parties with respect to the subject matter of this Agreement and contains the
entire Agreement among the parties with respect to such subject matter.

 

50



--------------------------------------------------------------------------------

13.12 Waivers. No waiver of any provision of this Agreement by any party hereto
shall be deemed a waiver by any other party nor shall any such waiver by any
party be deemed a continuing waiver of any matter by such party. No amendment,
modification, supplement, discharge or waiver of this Agreement shall require
the consent of any Person not a party to this Agreement.

13.13 No Brokers. Except as disclosed in the Disclosure Statement to the
Transfer Agreement, each of the Members hereto represents and warrants to each
other that there are no brokerage commissions or finders’ fees (or any basis
therefor) resulting from any action taken by such Member or any Person acting or
purporting to act on their behalf upon entering into this Agreement. Each Member
agrees to defend, indemnify and hold harmless each other Member for all costs,
damages or other expenses, including, without limitation, reasonable attorneys’
fees and expenses, arising out of any misrepresentation made in this
Section 13.13.

13.14 Confidentiality. Each Member agrees not to disclose or permit the
disclosure of any of the terms of this Agreement or of any other confidential,
non-public or proprietary information relating to the Company Assets or business
(collectively, “Confidential Information”), provided that such disclosure may be
made (a) to any Affiliate or other Person who is a partner, member, officer,
director or employee of such Member or Affiliate or counsel to or financial
advisors or accountants of such Member solely for their use on behalf of such
Member and on a need-to-know basis, provided that such Persons are notified of
the Member’s confidentiality obligations pursuant to this Agreement, (b) with
the consent of the other Members, (c) if required by governmental law, rule or
regulation, in which event the disclosing party shall, unless prohibited by law,
immediately notify the other of the terms and circumstances of the disclosure,
and cooperate with any efforts to prevent or limit disclosure, (d) subject to
the next paragraph, pursuant to a subpoena or order issued by a court,
arbitrator or governmental body, agency or official or (e) to any lender
providing financing to the Company.

In the event that a Member shall receive a request to disclose any Confidential
Information under a subpoena or order such Member shall (x) promptly notify the
other Members thereof, (y) consult with the other Members on the advisability of
taking steps to resist or narrow such request and (z) if disclosure is required
or deemed advisable, cooperate with any of the other Members in any attempt it
may make to obtain an order or other assurance that confidential treatment will
be accorded the Confidential Information that is disclosed.

13.15 No Third Party Beneficiaries. This Agreement is not intended and shall not
be construed as granting any rights, benefits or privileges to any Person not a
party to this Agreement or an Indemnified Person.

13.16 Power of Attorney. Subject to Section 3.5, each of the undersigned does
hereby constitute and appoint Managing Member as its true and lawful
representative and attorney-in-fact, in its name, place, and stead to make,
execute, sign, and file any amendment to the Certificate of Formation of the
Company required because of an amendment to this Agreement or in order to
effectuate any change in the membership of the Company, and all such other
instruments, documents, and certificates which may from time to time be required
by the laws of the United States of America, the State of Delaware, or any other
state in which the Company shall determine to do business, or any political
subdivision or agency thereof, to effectuate,

 

51



--------------------------------------------------------------------------------

implement, and continue the valid and subsisting existence of the Company, or in
connection with any state tax filings of the Company. The power of attorney
granted hereby is coupled with an interest and shall (a) continue in full force
and effect notwithstanding the subsequent death, incapacity, dissolution,
termination, or Bankruptcy of the Member granting the same or the Transfer of
all or any portion of such Member’s Interest, and (b) extend to such Member’s
successors, assigns, and legal representatives.

13.17 Invalidity. The provisions of this Section 13.17 were negotiated in good
faith by the parties to this Agreement, and the parties agree that such
provisions are reasonable and are not more restrictive than necessary to protect
the legitimate interests of the parties hereto. It is the intention of the
parties to this Agreement that if any of the restrictions or covenants contained
herein is held to be for a length of time that is not permitted by applicable
law, or is any way construed to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform such
provision to provide for a restriction or covenant having the maximum time
period and other provisions (not greater than those contained herein) as shall
be valid and enforceable under applicable law.

13.18 Construction of Documents. The parties acknowledge that they were
represented by separate and independent counsel in connection with the review,
negotiation and drafting of this Agreement and that this Agreement shall not be
subject to the principle of construing its meaning against the drafter.

[SIGNATURE PAGES FOLLOW]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amended and Restated Limited Liability Company Agreement
effective as of the Effective Date.

 

MEMBERS:

GCI DEVELOPMENT, LLC,

an Iowa limited liability company

By:  

/s/ Steven Heyer

  Name: Steven Heyer   Title: President CHT WINDSOR MANOR AL HOLDING, LLC, a
Delaware limited liability company By:  

/s/ Kevin Maddron

  Name: Kevin Maddron   Title: Senior Vice President